Prospectus supplement dated August 29, 2007 (to prospectus dated April 9, 2007) $724,489,292 Notional Amount RALI Series 2006-QS3 Trust Issuing Entity Residential Accredit Loans, Inc. Depositor Residential Funding Company, LLC Master Servicer and Sponsor Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS3 The trust holds a pool of one- to four-family residential first lien mortgage loans divided into two loan groups. The trust issued the Class I-A-V Certificates and Class II-A-V Certificates that are offered under this prospectus supplement on March 30, 2006, as more fully described in the table on pages S-8 and S-9 of this prospectus supplement. Credit enhancement for these certificates will be provided by additional classes of subordinated certificates which are not offered hereby. Purchasers of the offered certificates will receive distributions on the 25th of each month or, if the 25th is not a business day, on the next business day, beginning September 25, 2007. You should consider carefully the risk factors beginning on page S-18 in this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the offered certificates or determined that this prospectus supplement or the prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering.Any representation to the contrary is unlawful. The certificates represent interests only in the trust, as the issuing entity, and do not represent interests in or obligations of Residential Accredit Loans, Inc., as the depositor, Residential Funding Company, LLC, as the sponsor, or any of their affiliates. Bear, Stearns & Co. Inc. will purchase the Class I-A-V Certificates and Class II-A-V Certificates from the depositor.The Class I-A-V Certificates and Class II-A-V Certificates are offered by the issuing entity through Bear, Stearns & Co. Inc. to prospective purchasers from time to time in negotiated transactions at varying prices to be determined at the time of sale.The net proceeds to the depositor from the sale of the offered certificates will be approximately 1.26% of the notional amount of the offered certificates, before deducting expenses. Bear, Stearns & Co. Inc. Underwriter Important notice about information presented in thisprospectus supplement and the prospectus We provide information to you about the offered certificates in two separate documents that provide progressively more detail: · the accompanying prospectus, which provides general information, some of which may not apply to your series of certificates; and · this prospectus supplement, which describes the specific terms of your series of certificates. The depositor’s principal offices are located at 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota 55437 and its telephone number is (952) 857-7000. European Economic Area In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a Relevant Member State), the Underwriter has represented and agreed that with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) it has not made and will not make an offer of certificates to the public in that Relevant Member State prior to the publication of a prospectus in relation to the certificates which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of certificates to the public in that Relevant Member State at any time: (i) to legal entities which are authorised or regulated to operate in the financial markets or, if not so authorised or regulated, whose corporate purpose is solely to invest in securities; (ii) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2) a total balance sheet of more than €43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated accounts; or (iii) in any other circumstances which do not require the publication by the Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer of certificates to the public” in relation to any certificates in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the certificates to be offered so as to enable an investor to decide to purchase or subscribe the certificates, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State and the expression Prospectus Directive means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State. United Kingdom The Underwriter has represented and agreed that: (iv) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the FSMA) received by it in connection with the issue or sale of the certificatesin circumstances in which Section 21(1) of the FSMA does not apply to the Issuer; and (v) it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the certificates in, from or otherwise involving the United Kingdom. TABLE OF CONTENTS Page SUMMARY S-5 RISK FACTORS S-18 Risk of Loss S-18 Risks Relating to Primary Mortgage Insurers S-22 Limited Obligations S-23 Liquidity Risks S-23 Bankruptcy Risks S-23 Special Yield and Prepayment Considerations S-24 Issuing Entity S-29 Sponsor and Master Servicer S-29 AFFILIATIONS AMONG TRANSACTION PARTIES S-36 DESCRIPTION OF THE MORTGAGE POOL S-36 General S-36 Mortgage Pool Characteristics S-37 Static Pool Information S-41 Primary Mortgage Insurance and Standard Hazard Insurance S-42 The Program S-42 Underwriting Standards S-44 Originators S-45 Additional Information S-45 DESCRIPTION OF THE CERTIFICATES S-45 General S-45 Glossary of Terms S-48 Interest Distributions S-58 Principal Distributions on the Class A-V Certificates S-60 Allocation of Losses; Subordination S-60 Advances S-64 CERTAIN YIELD AND PREPAYMENT CONSIDERATIONS S-65 General S-65 Prepayment Considerations S-66 Allocation of Principal Payments S-67 Realized Losses and Interest Shortfalls S-68 Pass-Through Rates S-69 Purchase Price S-69 Assumed Final Distribution Date S-70 Variable Strip Certificate Yield Considerations S-70 POOLING AND SERVICING AGREEMENT S-73 General S-73 Custodial Arrangements S-74 The Master Servicer and Subservicers S-74 Additional Subservicers S-81 Servicing and Other Compensation and Payment of Expenses S-84 Reports to Certificateholders S-85 Voting Rights S-85 Termination S-85 The Trustee S-86 Legal Proceedings S-87 MATERIAL FEDERAL INCOME TAX CONSEQUENCES S-88 Penalty Protection S-90 METHOD OF DISTRIBUTION S-90 ADDITIONAL INFORMATION S-91 USE OF PROCEEDS S-91 LEGAL OPINIONS S-92 RATINGS S-92 LEGALINVESTMENT S-93 ERISA CONSIDERATIONS S-93 ANNEX I I-1 SUMMARY The following summary provides a brief description of material aspects of this offering, and does not contain all of the information that you should consider in making your investment decision.To understand all of the terms of the offered certificates, you should read carefully this entire document and the prospectus. Issuing entity RALI Series 2006-QS3 Trust. Title of securities Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS3. Depositor Residential Accredit Loans, Inc., an affiliate of Residential Funding Company, LLC. Master servicer and sponsor Residential Funding Company, LLC. Subservicers Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, will subservice approximately 58.3% by principal amount of the group I loans as of the reference date.SunTrust Mortgage, Inc. will subservice approximately 27.1% by principal amount of the group I loans as of the reference date.GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, will subservice approximately 0.8% by principal amount of the group I loans as of the reference date. Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC, will subservice approximately 65.3% by principal amount of the group II loans as of the reference date.National City Mortgage Company will subservice approximately 16.8% by principal amount of the group II loans as of the reference date.GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC, will subservice approximately 7.1% by principal amount of the group II loans as of the reference date. Trustee Deutsche Bank Trust Company Americas. Yield Maintenance Agreement Provider Barclays Bank PLC. Originators Approximately 21.5% and 27.1% by principal amount of the group I loans as of the reference date were originated by Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC and SunTrust Mortgage, Inc., respectively. Approximately 27.8% and 16.8% by principal amount of the group II loans as of the reference date were originated by Homecomings Financial, LLC, a wholly-owned subsidiary of Residential Funding Company, LLC and National City Mortgage Company, respectively. Mortgage pool 3,467 fixed rate mortgage loans with an aggregate principal balance of approximately $723,431,479 as of the reference date, secured by first liens on one- to four-family residential properties or an interest in shares issued by a cooperative apartment corporation and the related proprietary lease. Reference date August 1, 2007. Cut-off date March 1, 2006. Closing date On or about August 30, 2007. Issuance date March 30, 2006. Distribution dates The 25th of each month or, if the 25th is not a business day, on the next business day. Assumed final distribution date March 25, 2036. The actual final distribution date could be substantially earlier.See “Certain Yield and Prepayment Considerations” in this prospectus supplement. Form of the offered certificates Book-entry. See “Description of the Certificates—Book-Entry Registration of Certain of the Offered Certificates” in this prospectus supplement. Minimum denominations of the offered certificates $2,000,000 notional amount. Legal investment The Class I-A-V Certificates and Class II-A-V Certificates are “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, or SMMEA. See “Legal Investment” in this prospectus supplement and “Legal Investment Matters” in the prospectus. ERISA Considerations Subject to the considerations described in this prospectus supplement, the Class I-A-V Certificates and Class II-A-V Certificates are expected to be considered eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts. See “ERISA Considerations” in this prospectus supplement and the prospectus. Offered Certificates Class Principal Balance After Giving Effect to Distributions on the August 25, 2007 Distribution Date Pass-Through Rate Rating as of August 28, 2007 (Fitch/Moody’s/ S&P) (1) Designation Class A Senior Certificates: I-A-V $ 0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate II-A-V $ 0 Variable Rate AAA/Aaa/AAA Senior/Interest Only/Variable Rate Non-Offered Certificates (2) Class A Senior Certificates: I-A-1 $ 51,956,419 Adjustable Rate AAA/Aaa/AAA Senior/Accretion Directed/Floater/Adjustable Rate I-A-2 $ 0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/ Adjustable Rate I-A-3 $ 24,259,692 5.50% AAA/Aaa/AAA Senior/Fixed Rate I-A-4 $ 0 5.50% AAA/Aaa/AAA Senior/Jump Accrual/Accretion Directed/Fixed Rate I-A-5 $ 156,721 5.50% AAA/Aaa/AAA Senior/Accrual/Fixed Rate I-A-6 $ 0 6.00% AAA/Aaa/AAA Senior/Interest Only/Fixed Rate I-A-7 $ 15,035,502 6.00% AAA/Aaa/AAA Senior/Fixed Rate I-A-8 $ 46,630,010 Adjustable Rate AAA/Aaa/AAA Senior/Accretion Directed/Floater/Adjustable Rate I-A-9 $ 0 Adjustable Rate AAA/Aaa/AAA Senior/Interest Only/Inverse Floater/Adjustable Rate I-A-10 $ 73,981,000 6.00% AAA/Aaa/AAA Senior/Super Senior/Fixed Rate I-A-11 $ 47,044,500 6.00% AAA/Aaa/AAA Senior/Fixed Rate I-A-12 $ 12,460,000 6.00% AAA/Aaa/AAA Senior/Super Senior/Fixed Rate I-A-13 $ 0 6.00% AAA/Aaa/AAA Senior/Accrual/Accretion Directed/Fixed Rate I-A-14 $ 23,938,860 6.00% AAA/Aaa/AAA Senior/Super Senior/Fixed Rate/Lockout I-A-15 $ 5,269,140 6.00% AAA/Aa1/AAA Senior/Senior Support/Fixed Rate/Lockout II-A-1 $ 357,230,080 6.50% AAA/Aaa/AAA Senior/Fixed Rate I-A-P $ 1,001,081 0.00% AAA/Aaa/AAA Senior/Principal Only II-A-P $ 7,278,348 0.00% AAA/Aaa/AAA Senior/Principal Only Class R Senior Certificates: R-I $ 0 6.00% AAA/Aaa/AAA Senior/Residual/Fixed Rate R-II $ 0 6.50% AAA/Aaa/AAA Senior/Residual/Fixed Rate R-III $ 0 6.50% AAA/Aaa/AAA Senior/Residual/Fixed Rate Class M Certificates: M-1 $ 32,312,307 Variable Rate AA/NA/NA Mezzanine/Variable Rate M-2 $ 9,028,020 Variable Rate A/NA/NA Mezzanine/Variable Rate M-3 $ 6,652,205 Variable Rate BBB/NA/NA Mezzanine/Variable Rate Total Class M Certificates: $ 47,992,532 Total offered certificates: $ 714,233,885 Class B Certificates: B-1 $ 4,751,631 Variable Rate BB/NA/NA Subordinate/Variable Rate B-2 $ 3,801,246 Variable Rate C DR5(3)NA/NA Subordinate/Variable Rate B-3 $ 1,702,524 Variable Rate NA/NA/NA Subordinate/Variable Rate Total Class B Certificates: $ 10,255,401 Total offered and non-offered certificates: $ 724,489,292 (1) See “Ratings” in this prospectus supplement. (2) The information presented for non-offered certificates is provided solely to assist your understanding of the offered certificates. (3)On the issuance date, the Class B-2 Certificates were rated "B" by Fitch.The current Fitch rating of "C DR5" indicates below average recovery prospects in the event of default. Other Information: The aggregate certificate principal balance of the offered and non-offered certificates shown above may not equal the sum of the certificate principal balances of those certificates as listed above due to rounding.Only the offered certificates are offered for sale pursuant to the prospectus supplement and the related prospectus.The non-offered senior certificates and the Class M Certificates have previously been offered for sale pursuant to a prospectus supplement and related prospectus.The Class B Certificates have been sold by the depositor in a transaction exempt from registration under the Securities Act of 1933. Class I-A-V Certificates and Class II-A-V Certificates: Variable Rate:The interest rate payable with respect to the Class I-A-V Certificates varies according to the weighted average of the excess of the mortgage rate on each mortgage loan in loan group I, net of the applicable servicing fee rate and subservicing fee rate, over 6.00%.On each monthly distribution date, holders of ClassI-A-V Certificates will be entitled to receive interest at a rate equal to the current weighted average of the mortgage rates on the mortgage loans minus the applicable servicing fee rate, subservicing fee rate and 6.00%, provided that the interest rate will not be less than zero. Variable Rate:The interest rate payable with respect to the Class II-A-V Certificates varies according to the weighted average of the excess of the mortgage rate on each mortgage loan in loan group II, net of the applicable servicing fee rate and subservicing fee rate, over 6.50%.On each monthly distribution date, holders of Class II-A-V Certificates will be entitled to receive interest at a rate equal to the current weighted average of the mortgage rates on the mortgage loans minus the applicable servicing fee rate, subservicing fee rate and 6.50%, provided that the interest rate will not be less than zero. The Class I-A-V Certificates and Class II-A-V Certificates each do not have a principal balance.For the purpose of calculating interest payments, interest will accrue on a notional amount equal to, in the case of the Class I-A-V Certificates, the aggregate stated principal balance of the mortgage loans in loan group I, which is equal to approximately $327,840,126 after giving effect to distributions on the August 25, 2007 distribution date, and in the case of the Class II-A-V Certificates, the aggregate stated principal balance of the mortgage loans in loan group II, which is equal to approximately $396,649,166 after giving effect to distributions on the August 25, 2007 distribution date.The stated principal balance of any mortgage loan as of any date is equal to its scheduled principal balance as of the cut-off date, reduced by all principal payments received with respect to such mortgage loan that have been previously distributed to certificateholders and any losses realized with respect to such mortgage loan that have been previously allocated to certificateholders.In addition, if a mortgage loan has been modified the stated principal balance would be increased by the amount of any interest or other amounts owing on the mortgage loan that have been capitalized in connection with such modification. Class M Certificates and Class B Certificates: The pass-through rate on the Class M Certificates and Class B Certificates is equal to the weighted average of 6.00% per annum and 6.50% per annum, weighted on the basis of the portion of loan group I and loan group II, respectively, represented by the Class M Certificates and Class B Certificates.The pass-through rate on the Class M Certificates and Class B Certificates with respect to the initial interest accrual period is approximately 6.2794% per annum. TRANSFER OF MORTGAGE LOANS The diagram below illustrates the sequence of transfers of the mortgage loans that are included in the mortgage pool.Various mortgage loan sellers sold the mortgage loans to Residential Funding Company, LLC, as sponsor, on or prior to the issuance date.Residential Funding Company, LLC sold the mortgage loans to Residential Accredit Loans, Inc., as the depositor, on the issuance date.The depositor then transferred the mortgage loans to the trustee, on behalf of the trust that is the issuing entity.The trustee accordingly owns the mortgage loans for the benefit of the holders of the certificates.See “Pooling and Servicing Agreement – The Trustee” in this prospectus supplement and in the prospectus.For a description of the affiliations among various transaction parties, see “Affiliations Among Transaction Parties” in this prospectus supplement. The Trust The depositor has established a trust with respect to the Series 2006-QS3 Certificates under a series supplement, dated as of March 1, 2006, to the standard terms of pooling and servicing agreement, dated as of March 1, 2006, among the depositor, the master servicer and the trustee. On the issuance date, the depositor deposited the pool of mortgage loans described in this prospectus supplement into the trust which was divided into two groups that have the characteristics described in this prospectus supplement. Each certificate represents a partial ownership interest in the trust.The trust also includes yield maintenance agreements provided by Barclays Bank PLC with respect to the Class I-A-1 Certificates and Class I-A-8 Certificates. The Mortgage Pool The mortgage loans deposited into the trust have the following characteristics as of the reference date, after deducting payments due during the month of the reference date: The mortgage loans deposited into the trust were divided into two loan groups.The mortgage loans consist of fixed rate mortgage loans with terms to maturity of not more than 30 years. The group I loans have the following characteristics as of the reference date, after deducting payments due during the month of the reference date: LOAN GROUP I Range Weighted Average Principal balance $33,239 to $2,000,000 $209,416* Mortgage rate 5.500% to 8.250% 6.8256% Remaining term to stated maturity (months) 217 to 343 341 *Indicates average principal balance The following tables describe certain characteristics of the group I loans included in the trust as of the reference date: Loan Purpose Numberof Group I Loans Principal Balance Percent of Group I Loans Purchase 904 $ 179,033,159 54.77 % Rate/Term Refinance 139 31,072,476 9.51 Equity Refinance 518 116,792,114 35.73 Total 1,561 $ 326,897,748 100.00 % Loan Documentation Numberof Group I Loans Principal Balance Percent of Group I Loans Full/Alternate Documentation 407 $ 74,521,058 22.80 % Reduced Documentation 661 152,889,919 46.77 No Stated Income 206 45,980,111 14.07 No Income/No Asset Verification 287 53,506,660 16.37 Total 1,561 $ 326,897,748 100.00 % The group II loans have the following characteristics as of the reference date, after deducting payments due during the month of the reference date: LOAN GROUP II Range Weighted Average Principal balance $20,593 to $1,965,913 $208,045* Mortgage rate 5.625% to 9.875% 7.0220% Remaining term to stated maturity (months) 221 to 343 341 *Indicates average principal balance The following tables describe certain characteristics of the group II loans included in the trust as of the reference date: Loan Purpose Numberof Group II Loans Principal Balance Percent of Group II Loans Purchase 1,118 $ 230,015,451 58.01 % Rate/Term Refinance 338 56,283,537 14.19 Equity Refinance 450 110,234,742 27.80 Total 1,906 $ 396,533,731 100.00 % Loan Documentation Numberof Group II Loans Principal Balance Percent of Group II Loans Full/Alternate Documentation 689 $ 120,632,072 30.42 % Reduced Documentation 639 149,375,432 37.67 No Stated Income 291 68,602,537 17.30 No Income/No Asset Verification 287 57,923,690 14.61 Total 1,906 $ 396,533,731 100.00 % Occupancy Type Number of Group II Loans Principal Balance Percent of Group II Loans Primary Residence 1,199 $ 290,418,059 73.24 % Second/Vacation 54 13,493,326 3.40 Non Owner-occupied 653 92,622,346 23.36 Total 1,906 $ 396,533,731 100.00 % ALL MORTGAGE LOANS Range Weighted Average Principal balance $20,593 to $2,000,000 $208,662* Mortgage rate 5.500% to 9.875% 6.9332% Remaining term to stated maturity (months) 217 to 343 341 *Indicates average principal balance The following tables describe certain characteristics of the mortgage loans included in the trust as of the reference date: Loan Purpose Numberof Mortgage Loans Principal Balance Percent of Mortgage Loans Purchase 2,022 $ 409,048,610 56.54 % Rate/Term Refinance 477 87,356,013 12.08 Equity Refinance 968 227,026,856 31.38 Total 3,467 $ 723,431,479 100.00 % Loan Documentation Numberof Mortgage Loans Principal Balance Percent of Mortgage Loans Full/Alternate Documentation 1,096 $ 195,153,129 26.98 % Reduced Documentation 1,300 302,265,351 41.78 No Stated Income 497 114,582,648 15.84 No Income/No Asset Verification 574 111,430,351 15.40 Total 3,467 $ 723,431,479 100.00 % Occupancy Type Numberof Mortgage Loans Principal Balance Percent of Mortgage Loans Primary Residence 2,377 $ 546,839,391 75.59 % Second/Vacation 129 31,279,060 4.32 Non Owner-occupied 961 145,313,028 20.09 Total 3,467 $ 723,431,479 100.00 % The properties securing the mortgage loans include single-family detached properties, properties in planned unit developments, two-to-four family units, condominiums, townhouses, cooperative units and condotels. Generally, the mortgage loans were originated using less stringent underwriting standards than the underwriting standards applied by certain other first lien mortgage loan purchase programs, such as those of Fannie Mae, Freddie Mac or the depositor’s affiliate, Residential Funding Mortgage SecuritiesI,Inc. The securities described on the table on page S-8 are the only securities backed by this mortgage pool that will be issued. For additional information regarding the mortgage pool see “Description of the Mortgage Pool” in this prospectus supplement. Servicing Residential Funding Company, LLC will master service the mortgage loans, as more fully described under “Pooling and Servicing Agreement” herein. The servicing fees for each mortgage loan are payable out of the interest payments on that mortgage loan prior to payments to certificateholders. The servicing fees relating to each mortgage loan will be at least 0.28% per annum and not more than 1.88% per annum of the outstanding principal balance of that mortgage loan, with a weighted average servicing fee of approximately 0.3251% per annum as of the reference date.The servicing fees consist of (a)servicing fees payable to the master servicer, which are payable with respect to each mortgage loan generally at a rate of either 0.03%, 0.05% or 0.08% per annum, depending on the type of mortgage loan, and (b) subservicing fees payable to the subservicer, which are payable with respect to each mortgage loan at a minimum rate of 0.25% per annum, and other related compensation payable to the subservicer, including (i) any payment due to prepayment charges on the related mortgage loans and such compensation paid to the master servicer as the direct servicer of a mortgage loan for which there is no subservicer and (ii) lender-paid mortgage insurance premiums with respect to approximately 0.4%, 1.2% and 0.8% of the group I loans, group II loans and all mortgage loans, respectively. Repurchases or Substitutions of Mortgage Loans If Residential Funding Company, LLC cannot cure a breach of any representation or warranty made by it and assigned to the trustee for the benefit of the certificateholders relating to a mortgage loan within 90 days after notice from the trustee or servicer, and the breach materially and adversely affects the interests of the certificateholders in the mortgage loan, Residential Funding Company, LLC will be obligated to purchase the mortgage loan at a price equal to its principal balance as of the date of purchase plus accrued and unpaid interest to the first day of the month following the month of repurchase, less the amount payable in respect of servicing compensation. Likewise, as described under “Description of the Certificates—Review of Mortgage Loan or Contract Documents” in the prospectus, if Residential Funding Company, LLC cannot cure certain documentary defects with respect to a mortgage loan, Residential Funding Company, LLC will be required to repurchase the related mortgage loan. In addition, Residential Funding Company, LLC may substitute a new mortgage loan for a deleted mortgage loan that is removed from the trust within two years after the issuance date if it delivers an opinion of counsel with respect to certain tax matters. Any substitute mortgage loan will be required to satisfy certain conditions regarding its outstanding principal balance, mortgage rate, LTV ratio and remaining term to maturity, as described more fully under “The Trusts – Limited Right of Substitution” in the prospectus. See also “The Trusts—Repurchases of Mortgage Collateral” in the prospectus. Distributions on the Offered Certificates Amount available for monthly distribution. On each monthly distribution date, the trustee will make distributions to investors. Except as provided in this prospectus supplement, the Class I-A-1, Class I-A-2, Class I-A-3, Class I-A-4, Class I-A-5, Class I-A-6, Class I-A-7, Class I-A-8, Class I-A-9, Class I-A-10, Class I-A-11, Class I-A-12, Class I-A-13, Class I-A-14, Class I-A-15, Class I-A-P, Class I-A-V and ClassR-I Certificates will receive payments from the group I loans, and the Class II-A-1, Class II-A-P, Class II-A-V, ClassR-II and Class R-III Certificates will receive payments primarily from the group II loans.The Class M Certificates represent rights to receive payments from all mortgage loans. The amount available for distribution will include: · collections of monthly payments on the mortgage loans, including prepayments and other unscheduled collections plus · advances for delinquent payments that are deemed recoverable by the master servicer minus · the fees and expenses of the subservicers and the master servicer, including reimbursement for advances. The aggregate amount of monthly distributions will be determined separately with respect to the two loan groups. Priority of distributions. Distributions on the senior certificates and Class M Certificates will be made from available amounts from the related loan group or loan groups, as applicable, for that class of certificates as described in this prospectus supplement as follows: Priority of Distributions Interest distributions. The amount of interest accrued on each class of interest-bearing certificates on each distribution date will equal: · the pass-through rate for that class of certificates multiplied by · the certificate principal balance or notional amount of that class of certificates as of the day immediately prior to the related distribution date multiplied by · 1/12th minus · the share of some types of interest shortfalls allocated to that class, such as prepayment interest shortfalls andthe interest portion of realized losses not allocated through subordination, as described more fully in the definition of “Accrued Certificate Interest” in “Description of the Certificates—Glossary of Terms” in this prospectus supplement. See “Description of the Certificates—Interest Distributions” in this prospectus supplement. Allocations of principal. The Class I-A-V Certificates and Class II-A-V Certificates are not entitled to receive any principal distributions. Credit Enhancement Allocation of losses. The Class M Certificates and Class B Certificates will act as credit enhancement for the Class I-A Certificates and Class II-A Certificates.Losses on the mortgage loans will be allocated in full to the first class of certificates listed below with a certificate principal balance greater than zero: · Class B-3 · Class B-2 · Class B-1 · Class M-3 · Class M-2 · Class M-1 When this occurs, the certificate principal balance of the class to which the loss is allocated is reduced, without a corresponding payment of principal. If the aggregate certificate principal balance of the Class M Certificates and Class B Certificates has been reduced to zero, losses on the mortgage loans will be allocated proportionately among the senior certificates in accordance with their respective remaining certificate principal balances or accrued interest, subject to the exceptions described below, but only with respect to losses in the related loan group. Special loss allocation for Class A-P Certificates. Whenever losses are allocated to the related senior certificates, the Class I-A-P Certificates or Class II-A-P Certificates, as the case may be, will share in the loss only if the mortgage loan had a net mortgage rate less than 6.00% in the case of a group I loan and 6.50% in the case of a group II loan.In that case, the Class I-A-P Certificates or Class II-A-P Certificates, as the case may be, will bear a share of the loss equal to their percentage interest in the principal of that mortgage loan. See “Description of the Certificates—Allocation of Losses; Subordination” in this prospectus supplement. Priority of distributions. All principal prepayments and other unscheduled payments of principal on the mortgage loans in a loan group will be allocated to the related senior certificates as described in this prospectus supplement during the first five years after the issuance date, subject to the exceptions described in this prospectus supplement. This provides additional credit enhancement for the senior certificates by reserving a greater portion of the certificate principal balances of the Class M Certificates and Class B Certificates for absorption of losses, thereby decreasing the likelihood of losses being allocated to the senior certificates. Yield Maintenance Agreements The holders of the Class I-A-1 Certificates and Class I-A-8 Certificates may benefit from a series of interest rate cap payments from Barclays Bank PLC pursuant to yield maintenance agreements as described in this prospectus supplement.The yield maintenance agreement for the Class I-A-1 Certificates is intended to partially mitigate the interest rate risk that could result from the difference between one-month LIBOR, subject to a maximum rate of 8.80% per annum, and 4.80% per annum, as described in this prospectus supplement.The yield maintenance agreement for the Class I-A-8 Certificates is intended to partially mitigate the interest rate risk that could result from the difference between one-month LIBOR, subject to a maximum rate of 9.10% per annum, and 5.60% per annum, as described in this prospectus supplement.Payments, if any, due on the yield maintenance agreements commenced on the distribution date in May 2006.The yield maintenance agreement relating to the Class I-A-1 Certificates will terminate after the distribution date in April 2012.The yield maintenance agreement relating to the Class I-A-8 Certificates will terminate after the distribution date in October 2009.The Class I-A-V Certificates and Class II-A-V Certificates will not receive any payments made under the yield maintenance agreements. Advances For any month, if the master servicer does not receive the full scheduled payment on a mortgage loan, the master servicer will advance funds to cover the amount of the scheduled payment that was not made. However, the master servicer will advance funds only if it determines that the advance will be recoverable from future payments or collections on that mortgage loan. See “Description of the Certificates—Advances” in this prospectus supplement. Optional Termination On any distribution date on which the aggregate outstanding principal balance of the mortgage loans as of the related determination date is less than 10% of their aggregate stated principal balance as of the cut-off date, the master servicer may, but will not be required to: · purchase from the trust all of the remaining mortgage loans, causing an early retirement of the certificates; or · purchase all of the certificates. Under either type of optional purchase, holders of the outstanding certificates are entitled to receive the outstanding certificate principal balance of those certificates in full with accrued interest as described in this prospectus supplement.However, any optional purchase of the remaining mortgage loans in a loan group may result in a shortfall to the holders of the most subordinate classes of related certificates outstanding, if the trust then holds properties acquired from foreclosing upon defaulted loans in that loan group.In either case, there will be no reimbursement of losses or interest shortfalls allocated to the certificates. See “Pooling and Servicing Agreement—Termination” in this prospectus supplement and “The Pooling and Servicing Agreement—Termination; Retirement of Certificates” in the prospectus. Ratings The offered certificates have received the ratings which are listed in the table on page S-8 of this prospectus supplement. The ratings on the offered certificates address the likelihood that holders of the offered certificates will receive all distributions on the underlying mortgage loans to which they are entitled. A security rating is not a recommendation to buy, sell or hold a security and may be changed or withdrawn at any time by the assigning rating agency. The ratings also do not address the rate of principal prepayments on the mortgage loans. For example, the rate of prepayments, if different than originally anticipated, could adversely affect the yields realized by holders of the offered certificates or cause holders of the Class I-A-V Certificates and Class II-A-V Certificates to fail to fully recover their initial investments. See “Ratings” in this prospectus supplement. Legal Investment The Class I-A-V Certificates and Class II-A-V Certificates are “mortgage related securities” for purposes of SMMEA.You should consult your legal advisors in determining whether and to what extent the offered certificates constitute legal investments for you. See “Legal Investment” in this prospectus supplement and “Legal Investment Matters” in the prospectus for important information concerning possible restrictions on ownership of the offered certificates by regulated institutions. ERISA Considerations Subject to the considerations described in “ERISA Considerations” in this prospectus supplement, the Class I-A-V Certificates and Class II-A-V are expected to be considered eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts. See “ERISA Considerations” in this prospectus supplement and in the prospectus. Tax Status For federal income tax purposes, the depositor has elected to treat the trust, exclusive of the yield maintenance agreements, as three real estate mortgage investment conduits.The offered certificates represent ownership of regular interests in the related real estate mortgage investment conduit and will be treated as representing ownership of debt for federal income tax purposes. You will be required to include in income all interest and original issue discount on the offered certificates in accordance with the accrual method of accounting regardless of your usual methods of accounting. For federal income tax purposes, each class of the Class R Certificates will be the sole residual interest in the related real estate mortgage investment conduit. For further information regarding the federal income tax consequences of investing in the offered certificates, see “Material Federal Income Tax Consequences” in this prospectus supplement and in the prospectus. Risk Factors The offered certificates are not suitable investments for all investors.In particular, you should not purchase the offered certificates unless you understand the prepayment, credit, liquidity and market risks associated with that class. The offered certificates are complex securities.You should possess, either alone or together with an investment advisor, the expertise necessary to evaluate the information contained in this prospectus supplement and the prospectus in the context of your financial situation and tolerance for risk. You should carefully consider the following risk factors in connection with the purchase of the offered certificates: Risk of Loss Underwriting standards may affect risk of loss on the mortgage loans. Generally, the mortgage loans have been originated using underwriting standards that are less stringent than the underwriting standards applied by certain other first lien mortgage loan purchase programs, such as those of Fannie Mae, Freddie Mac or the depositor’s affiliate, Residential Funding Mortgage SecuritiesI,Inc.Applying less stringent underwriting standards creates additional risks that losses on the mortgage loans will be allocated to certificateholders. Examples include the following: · mortgage loans secured by non-owner occupied properties, which constitute 20.1% of the mortgage pool by principal balance as of the reference date, may present a greater risk that the borrower will stop making monthly payments if the borrower’s financial condition deteriorates; and · mortgage loans with loan-to-value ratios greater than 80% (i.e., the amount of the loan at origination is more than 80% of the value of the mortgaged property), which constitute 9.3% of the mortgage pool by principal balance as of the reference date, may increase the risk that the value of the mortgaged property will not be sufficient to satisfy the mortgage loan upon foreclosure. Some of the mortgage loans with loan-to-value ratios over 80% are insured by primary mortgage insurance to the extent described in this prospectus.However, if the insurer is unable to pay a claim, the amount of loss incurred on those loans may be increased. In addition, in determining loan-to-value ratios for certain mortgage loans, the value of the related mortgaged property may be based on an appraisal that is up to 24 months old if there is a supporting broker’s price opinion, automated valuation, drive-by appraisal or other certification of value.If such an appraisal does not reflect current market values and such market values have declined, the likelihood that proceeds from a sale of the mortgaged property may be insufficient to repay the mortgage loan is increased. See “The Trusts—Underwriting Policies” and “Certain Legal Aspects of Mortgage Loans and Contracts” in the prospectus. The return on your certificates may be affected by losses on the mortgage loans, which could occur due to a variety of causes. Losses on the mortgage loans may occur due to a wide variety of causes, including a decline in real estate values, and adverse changes in the borrower’s financial condition.A decline in real estate values or economic conditions nationally or in the regions where the mortgaged properties are concentrated may increase the risk of losses on the mortgage loans. The return on your certificates may be particularly sensitive to changes in real estate markets in specific regions. One risk of investing in mortgage-backed securities is created by any concentration of the related properties in one or more geographic regions.Approximately 19.6%, 17.7% and 18.6% of the reference date principal balances of the group I loans, group II loans and all mortgage loans, respectively, are located in California.In addition, approximately 14.2%, 14.0% and 14.1% of the reference date principal balances of the group I loans, group II loans and all mortgage loans, respectively, are located in Florida.If the regional economy or housing market weakens in California or Florida, or in any other region having a significant concentration of properties underlying the mortgage loans, the mortgage loans in that region may experience high rates of loss and delinquency, resulting in losses to certificateholders.A region’s economic condition and housing market may also be adversely affected by a variety of events, including natural disasters such as earthquakes, hurricanes, tornadoes, floods and eruptions, civil disturbances such as riots, disruptions such as ongoing power outages, or terrorist actions or acts of war.The economic impact of any of those events may also be felt in areas beyond the region immediately affected by the disaster or disturbance.The properties underlying the mortgage loans may be concentrated in these regions.This concentration may result in greater losses to certificateholders than those generally present for similar mortgage-backed securities without that concentration. See “Description of the Mortgage Pool—Mortgage Pool Characteristics” in this prospectus supplement. The return on your certificates will be reduced if losses exceed the credit enhancement available to your certificates. The only credit enhancement for the senior certificates will be the subordination provided by the Class M Certificates and the Class B Certificates.You should also be aware that the credit enhancement provided for some types of losses is limited. See “Summary—Credit Enhancement” and “Description of the Certificates—Allocation of Losses; Subordination” in this prospectus supplement. The value of your certificates may be reduced if losses are higher than expected. If the performance of the mortgage loans is substantially worse than assumed by the rating agencies, the ratings of any class of the certificates may be lowered in the future.This would probably reduce the value of those certificates.None of the depositor, the master servicer or any other entity will have any obligation to supplement any credit enhancement, or to take any other action to maintain any rating of the certificates. A transfer of master servicing in the event of a master servicer default may increase the risk of payment application errors. If the master servicer defaults in its obligations under the pooling and servicing agreement, the master servicing of the mortgage loans may be transferred to the trustee or an alternate master servicer, as described under “The Pooling and Servicing Agreement—Rights Upon Event of Default” in the prospectus.In the event of such a transfer of master servicing there may be an increased risk of errors in applying payments from borrowers or in transmitting information and funds to the successor master servicer. Some of the mortgage loans have an initial interest only period, which may increase the risk of loss and delinquency on these mortgage loans. As of the reference date, approximately 0.1% and 36.2% of the group I loans require the related borrowers to make monthly payments of accrued interest, but not principal, for the first five years and ten years, respectively, following origination; approximately 0.2% and 39.0% of the group II loans require the related borrowers to make monthly payments of accrued interest, but not principal, for the first five years and ten years, respectively, following origination; and approximately 0.1% and 37.8% of all mortgage loans require the related borrowers to make monthly payments of accrued interest, but not principal, for the first five years and ten years, respectively, following origination.During this period, the payment made by the related borrower will be less than it would be if the mortgage loan amortized. In addition, the mortgage loan balance will not be reduced by the principal portion of scheduled monthly payments during this period.As a result, no principal payments will be made to the certificates from mortgage loans of this nature during their interest only period except in the case of a prepayment. After the initial interest only period, the scheduled monthly payment on these mortgage loans may increase, which may result in increased delinquencies by the related borrowers, particularly if interest rates have increased and the borrower is unable to refinance.In addition, losses may be greater on these mortgage loans as a result of the mortgage loan not amortizing during the early years of these mortgage loans. Although the amount of principal included in each scheduled monthly payment for a traditional mortgage loan can be relatively small during the first few years after the origination of a mortgage loan, in the aggregate the amount can be significant. Mortgage loans with an initial interest only period are relatively new in the mortgage marketplace.The performance of these mortgage loans may be significantly different than mortgage loans that fully amortize. In particular, there may be a higher expectation by these borrowers of refinancing their mortgage loans with a new mortgage loan, in particular one with an initial interest only period, which may result in higher or lower prepayment speeds than would otherwise be the case. In addition, the failure to build equity in the related mortgaged property by the related mortgagor may affect the delinquency and prepayment experience of these mortgage loans. Reduced documentation programs may increase your risk of loss. Approximately 30.4%, 31.9% and 31.2% of the group I loans, group II loans and all mortgage loans, respectively, as of the reference date by principal balance were originated under “no stated income” or “no income/no asset” documentation programs.Under “no stated income” programs the borrowers will not be required to provide any information regarding their income and no verification of their income will be undertaken.Under “no income/no asset” documentation programs, the borrowers may be required to state their income, but no verification of their income or assets will be undertaken.These programs increase the risk that borrowers may not have sufficient income or assets or may have overstated their income and assets and, as a consequence, may be unable to make their monthly mortgage loan payments.You should consider the risk that mortgage loans originated under reduced documentation programs may be subject to increased delinquencies and defaults. Recent developments in the residential mortgage market may adversely affect the return on your certificates. Recently, the residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the yield on your certificates.Delinquencies and losses with respect to residential mortgage loans generally have increased in recent months, and may continue to increase.In addition, in recent months housing prices in many states have declined or stopped appreciating, after extended periods of significant appreciation.A continued decline or an extended flattening of those values may result in additional increases in delinquencies and losses on residential mortgage loans generally, particularly with respect to second homes and investor properties and with respect to any residential mortgage loans whose aggregate loan amounts (including any subordinate liens) are close to or greater than the related property values.As a result of these and other factors, the value of some mortgage-backed securities has been negatively impacted. A decline in housing prices may also leave borrowers with insufficient equity in their homes to permit them to refinance; in addition, many mortgage loans have prepayment premiums that inhibit refinancing.Borrowers who intend to sell their homes may find that they cannot sell their properties for an amount equal to or greater than the unpaid principal balance of their loans.These events, alone or in combination, may contribute to higher delinquency rates. As a result of these and other factors, the rating agencies have recently downgraded or put on downgrade watch a significant number of mortgage-backed securities (particularly mortgage-backed securities backed by subprime and Alt-A mortgage loans originated in 2005 and 2006) including the Class B-2 Certificates. In addition, various federal, state and local regulatory authorities have taken or proposed actions that could hinder the ability of the servicer to foreclose promptly on defaulted mortgage loans.Any such actions may adversely affect the performance of the loans and the yield on and value of the certificates. You should consider that the general market conditions discussed above may affect the performance of the mortgage loans and may adversely affect the yield on, or market value of, your certificates. Risks Relating to Primary Mortgage Insurers You may incur losses if a primary mortgage insurer fails to make payments under a primary mortgage insurance policy. Approximately 7.3%, 10.9% and 9.3% of the aggregate principal balance of the group I loans, group II loans and all mortgage loans, respectively, as of the reference date have an LTV ratio at origination in excess of 80% and are insured by a primary mortgage insurance policy.Substantially all of the primary mortgage insurance policies were issued by General Electric Mortgage Insurance Corporation, Mortgage Guaranty Insurance Corporation, Triad Guaranty, Republic Mortgage Ins. N.C., United Guaranty Residential Insurance Company, PMI Mortgage Insurance Company, Ticor or Radian Guaranty Inc.If such a mortgage loan were subject to a foreclosure and the value of the related mortgaged property were not sufficient to satisfy the mortgage loan, payments under the primary mortgage insurance policy would be required to avoid any losses, or to reduce the losses on, such a mortgage loan.If the insurer is unable or refuses to pay a claim, the amount of such losses would be allocated to holders of certificates as realized losses. Limited Obligations Payments on the mortgage loans are the primary source of payments on your certificates. The certificates represent interests only in the RALI Series 2006-QS3 Trust.The certificates do not represent an ownership interest in or obligation of the depositor, the master servicer or any of their affiliates.If proceeds from the assets of the RALI Series 2006-QS3 Trust are not sufficient to make all payments provided for under the pooling and servicing agreement, investors will have no recourse to the depositor, the master servicer or any other entity, and will incur losses. Liquidity Risks You may have to hold your certificates to maturity if their marketability is limited. A secondary market for your certificates may not develop.Even if a secondary market does develop, it may not continue or it may be illiquid.Neither the underwriter nor any other person will have any obligation to make a secondary market in your certificates.Illiquidity means you may not be able to find a buyer to buy your securities readily or at prices that will enable you to realize a desired yield.Illiquidity can have a severe adverse effect on the market value of your certificates. The offered certificates may experience illiquidity and generally illiquidity is more likely for classes that are especially sensitive to prepayment, such as the Class I-A-V Certificates and Class II-A-V Certificates. In addition, you should consider the impact that the factors discussed above under “Risk of Loss—Recent developments in the mortgage market may adversely affect the return on your certificates” may have on the liquidity of your certificates. Bankruptcy Risks Bankruptcy proceedings could delay or reduce distributions on the certificates. The transfer of the mortgage loans from Residential Funding Company, LLC, or Residential Funding, to the depositor is intended by the parties to be and has been documented as a sale.However, if Residential Funding were to become bankrupt, a trustee in bankruptcy could attempt to recharacterize the sale of the mortgage loans as a loan secured by the mortgage loans or to consolidate the mortgage loans with the assets of Residential Funding.Any such attempt could result in a delay in or reduction of collections on the mortgage loans available to make payments on the certificates. The bankruptcy of a borrower may increase the risk of loss on a mortgage loan. If a borrower becomes subject to a bankruptcy proceeding, a bankruptcy court may require modifications of the terms of a mortgage loan without a permanent forgiveness of the principal amount of the mortgage loan.Modifications have included reducing the amount of each monthly payment, changing the rate of interest and altering the repayment schedule.In addition, a court having federal bankruptcy jurisdiction may permit a debtor to cure a monetary default relating to a mortgage loan on the debtor’s residence by paying arrearages within a reasonable period and reinstating the original mortgage loan payment schedule, even though the lender accelerated the mortgage loan and final judgment of foreclosure had been entered in state court.In addition, under the federal bankruptcy law, all actions against a borrower and the borrower’s property are automatically stayed upon the filing of a bankruptcy petition. Special Yield and Prepayment Considerations The yield on your certificates will vary depending on the rate of prepayments. The yield to maturity on each class of offered certificates will depend on a variety of factors, including: the rate and timing of principal payments on the mortgage loans, including prepayments, defaults and liquidations, and repurchases due to breaches of representations or warranties; •the pass-through rate for that class; •interest shortfalls due to mortgagor prepayments; and •the purchase price of that class. The rate of prepayments is one of the most important and least predictable of these factors.No assurances are given that the mortgage loans will prepay at any particular rate. In addition, the master servicer may, in some cases, purchase any mortgage loan or contract that is at least three months delinquent.Such repurchases would increase the prepayment rates on the mortgage loans. In general, if you purchase a certificate at a price higher than its outstanding certificate principal balance and principal distributions on your certificate occur faster than you assumed at the time of purchase, your yield will be lower than you anticipated.Conversely, if you purchase a certificate at a price lower than its outstanding certificate principal balance and principal distributions on that class occur more slowly than you assumed at the time of purchase, your yield will be lower than you anticipated. The rate of prepayments on the mortgage loans will vary depending on future market conditions and other factors. Since mortgagors, in most cases, can prepay their mortgage loans at any time, the rate and timing of principal payments on the mortgage loans are highly uncertain and are dependent upon a wide variety of factors, including general economic conditions, interest rates, the availability of alternative financing and homeowner mobility.Generally, when market interest rates increase, borrowers are less likely to prepay their mortgage loans.On the other hand, when market interest rates decrease, borrowers are generally more likely to prepay their mortgage loans.Because the aggregate notional amount of the Class I-A-V Certificates and Class II-A-V Certificates is equal to the outstanding principal balance of the mortgage loans, a faster rate of prepayments on the mortgage loans than anticipated could adversely affect the yield to investors in the Class I-A-V Certificates and Class II-A-V Certificates. Refinancing programs, which may involve soliciting all or some of the mortgagors to refinance their mortgage loans, may increase the rate of prepayments on the mortgage loans.These refinancing programs may be offered by the master servicer, any subservicer or their affiliates, and may include streamlined documentation programs.Streamlined documentation programs involve less verification of underwriting information than traditional documentation programs.Approximately 0.1%, 1.0% and 0.6% of the reference date principal balances of the group I loans, group II loans and all mortgage loans, respectively, were originated under streamlined documentation programs. See “Description of the Mortgage Pool—The Program” and “Certain Yield and Prepayment Considerations” in this prospectus supplement and “Maturity and Prepayment Considerations” in the prospectus. The mortgage loans with interest only payments may affect the yield on the offered certificates. As of the reference date, approximately 0.1% and 36.2% of the group I loans require the related borrowers to make monthly payments of accrued interest, but not principal, for the first five years and ten years, respectively, following origination; approximately 0.2% and 39.0% of the group II loans require the related borrowers to make monthly payments of accrued interest, but not principal, for the first five years and ten years, respectively, following origination; and approximately 0.1% and 37.8% of all mortgage loans require the related borrowers to make monthly payments of accrued interest, but not principal, for the first five years and ten years, respectively, following origination.After the interest only period, the borrower’s monthly payment will be recalculated to cover both interest and principal so that the mortgage loan will be paid in full by its final payment date.As a result, if the monthly payment increases, the related borrower may not be able to pay the increased amount and may default or may refinance the loan to avoid the higher payment. The return on your certificates could be reduced by shortfalls due to the Servicemembers Civil Relief Act. The Servicemembers Civil Relief Act, or the Relief Act,provides relief to borrowers who enter active military service and to borrowers in reserve status who are called to active duty after the origination of their mortgage loan.Current or future military operations of the United States may increase the number of borrowers who may be in active military service, including persons in reserve status who may be called to active duty.The Relief Act provides generally that a borrower who is covered by the Relief Act may not be charged interest on a mortgage loan in excess of 6% per annum during the period of the borrower’s active duty.Any resulting interest shortfalls are not required to be paid by the borrower at any future time.The master servicer is not required to advance these shortfalls as delinquent payments, and the shortfalls are not covered by any form of credit enhancement on the certificates.Interest shortfalls on the mortgage loans due to the application of the Relief Act or similar legislation or regulations will be applied to reduce accrued interest on each class of the certificates on a pro rata basis. The Relief Act also limits the ability of the servicer to foreclose on a mortgage loan during the borrower’s period of active duty and, in some cases, during an additional three month period thereafter.As a result, there may be delays in payment and increased losses on the mortgage loans.Those delays and increased losses will be borne primarily by the class of certificates with a certificate principal balance greater than zero with the lowest payment priority. We do not know how many mortgage loans have been or may be affected by the application of the Relief Act or similar legislation or regulations. See the definition of Accrued Certificate Interest under “Description of the Certificates—Glossary of Terms” in this prospectus supplement and “Certain Legal Aspects of Mortgage Loans and Contracts—Servicemembers Civil Relief Act” in the prospectus. Class I-A-V Certificates and Class II-A-V Certificates The Class I-A-V Certificates will receive a portion of the interest payments only from the group I loans that have net mortgage rates higher than 6.00%. Therefore, the yield on the Class I-A-V Certificates will be extremely sensitive to the rate and timing of principal prepayments and defaults on the group I loans that have net mortgage rates higher than 6.00%. The Class II-A-V Certificates will receive a portion of the interest payments only from group II loans that have net mortgage rates higher than 6.50%.Therefore, the yield on the Class II-A-V Certificates will be extremely sensitive to the rate and timing of principal prepayments and defaults on the group II loans that have net mortgage rates higher than 6.50%. Mortgage loans with higher mortgage rates are more likely to be prepaid than mortgage loans with lower mortgage rates.If the group I loans that have net mortgage rates higher than 6.00% are prepaid at a rate faster than an investor assumed at the time of purchase, the yield to investors in the Class I-A-V Certificates will be adversely affected.If the group II loans that have net mortgage rates higher than 6.50% are prepaid at a rate faster than an investor assumed at the time of purchase, the yield to investors in the Class II-A-V Certificates will be adversely affected.Investors in the Class I-A-V Certificates and Class II-A-V Certificates should fully consider the risk that a rapid rate of prepayments on the related mortgage loans that have net mortgage rates higher than the respective rates mentioned above could result in the failure of such investors to fully recover their investments. The recording of mortgages in the name of MERS may affect the yield on the certificates. The mortgages or assignments of mortgage for many of the mortgage loans have been or may be recorded in the name of Mortgage Electronic Registration Systems, Inc., or MERS, solely as nominee for the originator and its successors and assigns.Subsequent assignments of those mortgages are registered electronically through the MERS® System.However, if MERS discontinues the MERS® System and it becomes necessary to record an assignment of the mortgage to the trustee, then any related expenses shall be paid by the trust and will reduce the amount available to pay principal of and interest on the class or classes of certificates with certificate principal balances greater than zero with the lowest payment priorities. The recording of mortgages in the name of MERS is a relatively new practice in the mortgage lending industry.Public recording officers and others in the mortgage industry may have limited, if any, experience with lenders seeking to foreclose mortgages, assignments of which are registered with MERS.Accordingly, delays and additional costs in commencing, prosecuting and completing foreclosure proceedings and conducting foreclosure sales of the mortgaged properties could result.Those delays and additional costs could in turn delay the distribution of liquidation proceeds to certificateholders and increase the amount of losses on the mortgage loans. For additional information regarding MERS and the MERS® System, see “Description of the Mortgage Pool—Mortgage Pool Characteristics” and “Certain Yield and Prepayment Considerations” in this prospectus supplement and “Description of the Certificates—Assignment of Mortgage Loans” in the prospectus. Issuing Entity The depositor established a trust with respect to Series 2006-QS3 on the issuance date, under a series supplement, dated as of March 1, 2006, to the standard terms of pooling and servicing agreement, dated as of March 1, 2006, among the depositor, the master servicer and the trustee.The pooling and servicing agreement is governed by the laws of the State of New York.On the issuance date, the depositor deposited into the trust a pool of mortgage loans that in the aggregate constitutes a mortgage pool, secured by first liens on one- to four-family residential properties with terms to maturity of not more than 30 years.The trust does not have any additional equity.The pooling and servicing agreement authorizes the trust to engage only in selling the certificates in exchange for the mortgage loans, entering into and performing its obligations under the pooling and servicing agreement, activities necessary, suitable or convenient to such actions and other activities as may be required in connection with the conservation of the trust fund and making distributions to certificateholders.The mortgage pool was divided into the following two loan groups:loan group I and loan group II. The pooling and servicing agreement provides that the depositor assigns to the trustee for the benefit of the certificateholders without recourse all the right, title and interest of the depositor in and to the mortgage loans.Furthermore, the pooling and servicing agreement states that, although it is intended that the conveyance by the depositor to the trustee of the mortgage loans be construed as a sale, the conveyance of the mortgage loans shall also be deemed to be a grant by the depositor to the trustee of a security interest in the mortgage loans and related collateral. Some capitalized terms used in this prospectus supplement have the meanings given below under “Description of the Certificates—Glossary of Terms” or in the prospectus under “Glossary.” Sponsor and Master Servicer Residential Funding Company, LLC, a Delaware limited liability company, buys residential mortgage loans under several loan purchase programs from mortgage loan originators or sellers nationwide, including affiliates, that meet its seller/servicer eligibility requirements and services mortgage loans for its own account and for others.See “The Trusts—Mortgage Collateral Sellers” and “—Qualifications of Sellers” in the prospectus for a general description of applicable seller/servicer eligibility requirements.Residential Funding Company, LLC’s principal executive offices are located at 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota 55437.Its telephone number is (952) 857-7000.Residential Funding Company, LLC conducts operations from its headquarters in Minneapolis and from offices located primarily in California, Texas, Maryland, Pennsylvania and New York.Residential Funding Company, LLC finances its operations primarily through its securitization program. Residential Funding Company, LLC convertedfrom a Delaware corporation to a Delaware limited liability company on October 6, 2006.ResidentialFunding Company, LLC was formerly known as Residential Funding Corporation. Residential Funding Company, LLC was founded in 1982 and began operations in 1986, acquiring, servicing and securitizing residential jumbo mortgage loans secured by first liens on one- to four-family residential properties.GMAC LLC, formerly known as General Motors Acceptance Corporation, purchased Residential Funding Company, LLC in 1990.In 1995, Residential Funding Company, LLC expanded its business to include “Alt-A” first lien mortgage loans, such as some of the mortgage loans described in this prospectus supplement.Residential Funding Company, LLC also began to acquire and service “subprime”, closed-end and revolving loans secured by second liens in 1995. The following tables set forth the aggregate principal amount of publicly offered securitizations of mortgage loans sponsored by Residential Funding Company, LLC for the past five years and for the six months ended June 30, 2007, calculated as of year end or quarter end, as applicable.Residential Funding Company, LLC sponsored approximately $31.6 billion and $2.8 billion in initial aggregate principal amount of mortgage-backed securities in the 2002 calendar year backed by first lien mortgage loans and junior lien mortgage loans, respectively.Residential Funding Company, LLC sponsored approximately $61.8 billion and $3.0 billion in initial aggregate principal amount of mortgage-backed securities in the 2006 calendar year backed by first lien mortgage loans and junior lien mortgage loans, respectively.The percentages shown under “Percentage Change from Prior Year” represent the ratio of (a) the difference between the current and prior year volume over (b) the prior year volume. Sponsor Securitization Experience First Lien Mortgage Loans Volumeby Principal Balance 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) $ 16,177,753,813 $ 18,964,072,062 $ 11,953,278,792 $ 24,149,038,614 $ 40,241,885,054 $ 17,385,909,520 Non Prime Mortgages(2) $ 15,475,700,554 $ 27,931,235,627 $ 24,408,531,445 $ 27,928,496,334 $ 21,581,547,796 $ 5,296,779,910 Total $ 31,653,454,367 $ 46,895,307,689 $ 36,361,810,237 $ 52,077,534,948 $ 61,823,432,850 $ 22,682,689,430 Prime Mortgages(1) 51.11 % 40.44 % 32.87 % 46.37 % 65.09 % 76.65 % Non Prime Mortgages(2) 48.89 % 59.56 % 67.13 % 53.63 % 34.91 % 23.35 % Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) (1.28 )% 17.22 % (36.97 )% 102.03 % 66.64 % - Non Prime Mortgages(2) 104.52 % 80.48 % (12.61 )% 14.42 % (22.73 )% - Total 32.14 % 48.15 % (22.46 )% 43.22 % 18.71 % - Junior Lien Mortgage Loans Volumeby Principal Balance 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) $ 2,875,005,049 $ 3,207,008,585 $ 2,085,015,925 $ 2,409,506,573 $ 3,012,549,922 $ 2,933,100,838 Non Prime Mortgages(2) - Total $ 2,875,005,049 $ 3,207,008,585 $ 2,085,015,925 $ 2,409,506,573 $ 3,012,549,922 $ 2,933,100,838 Prime Mortgages(1) 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Non Prime Mortgages(2) - Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) 17.90 % 11.55 % (34.99 )% 15.56 % 25.03 % - Non Prime Mortgages(2) - Total 17.90 % 11.55 % (34.99 )% 15.56 % 25.03 % - (1)Product originated under the Jumbo, Alt A, High Loan to Value First Lien programs and Closed End Home Equity Loan and Home EquityRevolving Credit Line Loan Junior Lien programs. (2)Product originated under the Subprime and Negotiated Conduit Asset programs.Subprime Mortgage Loans secured by junior liens are included under First Lien Mortgage Loans—Non- Prime Mortgages because these types of loans are securitized together in the same mortgage pools. (3) Represents year to year growth or decline as a percentage of the prior year’s volume. First Lien Mortgage Loans Volume by Number of Loans 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) 68,077 86,166 55,773 91,631 141,188 53,570 Non Prime Mortgages(2) 136,789 200,446 170,696 173,796 132,069 29,854 Total 204,866 286,612 226,469 265,427 273,257 83,424 Prime Mortgages(1) 33.23 % 30.06 % 24.63 % 34.52 % 51.67 % 64.21 % Non Prime Mortgages(2) 66.77 % 69.94 % 75.37 % 65.48 % 48.33 % 35.79 % Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Change from Prior Year(3) Prime Mortgages(1) 17.87 % 26.57 % (35.27 )% 64.29 % 54.08 % - Non Prime Mortgages(2) 91.47 % 46.54 % (14.84 )% 1.82 % (24.01 )% - Total 58.56 % 39.90 % (20.98 )% 17.20 % 2.95 % - Junior Lien Mortgage Loans Volume by Number of Loans 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) 73,188 84,962 51,614 53,071 60,951 54,120 Non Prime Mortgages(2) - Total 73,188 84,962 51,614 53,071 60,951 54,120 Prime Mortgages(1) 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Non Prime Mortgages(2) - Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Change from Prior Year(3) Prime Mortgages(1) 16.26 % 16.09 % (39.25 )% 2.82 % 14.85 % - Non Prime Mortgages(2) - Total 16.26 % 16.09 % (39.25 )% 2.82 % 14.85 % - (1) Product originated under the Jumbo, Alt A, High Loan to Value First Lien programs and Closed End Home Equity Loan and Home Equity Revolving Credit Line Loan Junior Lien programs. (2) Product originated under the Subprime and Negotiated Conduit Asset programs.Subprime Mortgage Loans secured by junior liens are included under First Lien Mortgage Loans—Non- Prime Mortgages because these types of loans are securitized together in the same mortgage pools. (3)Represents year to year growth or decline as a percentage of the prior year’s volume. The following tables set forth the outstanding principal balance, calculated as of year end or quarter end, as applicable, of mortgage loans master serviced by Residential Funding Company, LLC for the past five years and for the six months ended June 30, 2007, and the number of such loans for the same periods.Residential Funding Company, LLC was the master servicer of a residential mortgage loan portfolio of approximately $68.1 billion and $4.1 billion in outstanding principal amount as of the end of the 2002 calendar year backed by first lien mortgage loans and junior lien mortgage loans, respectively.Residential Funding Company, LLC was the master servicer of a residential mortgage loan portfolio of approximately $140.1 billion and $8.5 billion in outstanding principal as of the end of the 2006 calendar year backed by first lien mortgage loans and junior lien mortgage loans, respectively.The percentages shown under “Percentage Change from Prior Year” represent the ratio of (a) the difference between the current and prior year volume over (b) the prior year volume. Master Servicer Servicing Experience First Lien Mortgage Loans Volume by Principal Balance 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) $ 43,282,264,857 $ 33,749,084,171 $ 32,453,682,854 $ 47,935,800,813 $ 83,052,457,702 $ 94,939,036,849 Non Prime Mortgages(2) $ 24,910,565,613 $ 39,334,697,127 $ 50,509,138,736 $ 53,938,083,312 $ 57,013,557,376 $ 56,633,632,751 Total $ 68,192,830,470 $ 73,083,781,298 $ 82,962,821,590 $ 101,873,884,125 $ 140,066,015,078 $ 151,572,669,600 Prime Mortgages(1) 63.47 % 46.18 % 39.12 % 47.05 % 59.30 % 62.64 % Non Prime Mortgages(2) 36.53 % 53.82 % 60.88 % 52.95 % 40.70 % 37.36 % Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Change from Prior Year(3) Prime Mortgages(1) (15.75 )% (22.03 )% (3.84 )% 47.71 % 73.26 % - Non Prime Mortgages(2) 51.62 % 57.90 % 28.41 % 6.79 % 5.70 % - Total 0.57 % 7.17 % 13.52 % 22.79 % 37.49 % - Junior Lien Mortgage Loans Volume by Principal Balance 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) $ 4,102,615,571 $ 4,365,319,862 $ 5,135,640,057 $ 5,476,133,777 $ 8,536,345,778 $ 11,693,966,448 Non Prime Mortgages(2) - Total $ 4,102,615,571 $ 4,365,319,862 $ 5,135,640,057 $ 5,476,133,777 $ 8,536,345,778 $ 11,693,966,448 Prime Mortgages(1) 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Non Prime Mortgages(2) - Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) 16.79 % 6.40 % 17.65 % 6.63 % 55.88 % - Non Prime Mortgages(2) - Total 16.79 % 6.40 % 17.65 % 6.63 % 55.88 % - (1)Product originated under the Jumbo, Alt A, High Loan to Value First Lien programs and Closed End Home Equity Loan and Home EquityRevolving Credit Line Loan Junior Lien programs. (2)Product originated under the Subprime and Negotiated Conduit Asset programs.Subprime Mortgage Loans secured by junior liens are included under First Lien Mortgage Loans—Non-Prime Mortgages because these types of loans are securitized together in the same mortgage pools. (3)Represents year to year growth or decline as a percentage of the prior year’s volume. First Lien Mortgage Loans Volumeby Number of Loans 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) 202,938 168,654 156,745 201,903 312,825 347,936 Non Prime Mortgages(2) 242,625 341,863 414,639 411,550 405,577 384,738 Total 445,563 510,517 571,384 613,453 718,402 732,674 Prime Mortgages(1) 45.55 % 33.04 % 27.43 % 32.91 % 43.54 % 47.49 % Non Prime Mortgages(2) 54.45 % 66.96 % 72.57 % 67.09 % 56.46 % 52.51 % Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) (14.71 )% (16.89 )% (7.06 )% 28.81 % 54.94 % - Non Prime Mortgages(2) 44.37 % 40.90 % 21.29 % (0.74 )% (1.45 )% - Total 9.74 % 14.58 % 11.92 % 7.36 % 17.11 % - Junior Lien Mortgage Loans Volume by Number of Loans 2002 2003 2004 2005 2006 Six Months Ended 6/30/07 Prime Mortgages(1) 118,773 127,833 147,647 143,713 199,652 228,737 Non Prime Mortgages(2) - Total 118,773 127,833 147,647 143,713 199,652 228,737 Prime Mortgages(1) 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Non Prime Mortgages(2) - Total 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % 100.00 % Percentage Changefrom Prior Year(3) Prime Mortgages(1) 14.16 % 7.63 % 15.50 % (2.66 )% 38.92 % - Non Prime Mortgages(2) - Total 14.16 % 7.63 % 15.50 % (2.66 )% 38.92 % - (1) Product originated under the Jumbo, Alt A, High Loan to Value First Lien programs and Closed End Home Equity Loan and Home EquityRevolving Credit Line Loan Junior Lien programs. (2) Product originated under the Subprime and Negotiated Conduit Asset programs.Subprime Mortgage Loans secured by junior liens are included under First Lien Mortgage Loans—Non-Prime Mortgages because these types of loans are securitized together in the same mortgage pools. (3) Represents year to year growth or decline as a percentage of the prior year’s volume. Residential Funding Company, LLC’s overall procedures for originating and acquiring mortgage loans are described under “Description of the Mortgage Pool—The Program” in this prospectus supplement.Residential Funding Company, LLC’s material role and responsibilities in this transaction, including as master servicer, are described in the prospectus under “The Trusts—Qualification of Sellers” and “The Trusts—Repurchases of Mortgage Collateral” and in this prospectus supplement under “Pooling and Servicing Agreement—The Master Servicer and Subservicer—Master Servicer.” Residential Funding Company, LLC’s wholly-owned subsidiary, Homecomings Financial, LLC, or Homecomings, originated and sold to Residential Funding Company, LLC approximately 25.0% of the mortgage loans included in the mortgage pool.See “Affiliations Among Transaction Parties,” “Description of the Mortgage Pool—Originators” and “Pooling and Servicing Agreement—The Master Servicer and Subservicers” in this prospectus supplement. Affiliations Among Transaction Parties The diagram below illustrates the various relationships among the affiliated transaction parties. Description of the Mortgage Pool General As of the cut-off date, the mortgage pool consisted of 4,506 mortgage loans with an aggregate principal balance outstanding, after deducting payments of principal due during the months of the cut-off date, of approximately $969,831,190.The mortgage pool consisted of 3,467 mortgage loans with an aggregate principal balance outstanding as of the reference date, after deducting payments of principal due during the month of the reference date, of approximately $723,431,479. The mortgage loans are secured by first liens on fee simple interests in one-to four-family residential real properties, and in the case of 0.01% of the mortgage loans, an interest in shares issued by a cooperative apartment corporation and the related proprietary lease.The property securing the mortgage loan is referred to as the mortgaged property.The mortgage pool consists of conventional, fixed-rate, fully-amortizing, first lien mortgage loans with terms to maturity of not more than 30 years from the date of origination.The mortgage pool is divided into two groups of mortgage loans, referred to as group I loans and group II loans. All percentages of the mortgage loans described in this prospectus supplement are approximate percentages by aggregate principal balance determined as of the reference date, after deducting payments of principal due during the month of the reference date, unless otherwise indicated. The mortgage loans were selected for inclusion in the mortgage pool from among mortgage loans purchased in connection with the Expanded Criteria Program described below based on the Sponsor’s assessment of investor preferences and rating agency criteria. The depositor and Residential Funding have made certain limited representations and warranties regarding the mortgage loans as of March 30, 2006, which is the initial date of issuance of the certificates.The depositor and Residential Funding are required to repurchase or substitute for any mortgage loan as to which a breach of its representations and warranties with respect to that mortgage loan occurs, if such breach materially and adversely affects the interests of the certificateholders in any of those mortgage loans.Residential Funding has not and will not assign to the depositor, and consequently the depositor has not and will not assign to the trustee for thebenefit of the certificateholders, any of the representations and warranties made by the sellers or the right to require the related seller to repurchase any such mortgage loan in the event of a breach of any of its representations and warranties.Accordingly, the only representations and warranties regarding the mortgage loans that have been or will be made for the benefit of the certificateholders are the limited representations and warranties made by Residential Funding and the depositor.See “The Trusts—Representations with Respect to Mortgage Collateral” in the prospectus. A limited amount of losses on mortgage loans as to which there was fraud in the origination of those mortgage loans will be covered by the subordination provided by the Class M Certificates and Class B Certificates as described in this prospectus supplement under “Description of the Certificates—Allocation of Losses; Subordination.” Mortgage Pool Characteristics The original mortgages for many of the mortgage loans have been, or in the future may be, at the sole discretion of the master servicer, recorded in the name of Mortgage Electronic Registration Systems, Inc., or MERS, solely as nominee for the originator and its successors and assigns, and subsequent assignments of those mortgages have been, or in the future may be, at the sole discretion of the master servicer, registered electronically through the MERS® System.In some other cases, the original mortgage was recorded in the name of the originator of the mortgage loan, record ownership was later assigned to MERS, solely as nominee for the owner of the mortgage loan, and subsequent assignments of the mortgage were, or in the future may be, at the sole discretion of the master servicer, registered electronically through the MERS® System.For each of these mortgage loans, MERS serves as mortgagee of record on the mortgage solely as a nominee in an administrative capacity on behalf of the trustee, and does not have any interest in the mortgage loan.As of the reference date 98.6%, 97.2% and 97.8% of the group I loans, group II loans and the mortgage loans in the aggregate, respectively, were recorded in the name of MERS.For additional information regarding the recording of mortgages in the name of MERS see “Certain Yield and Prepayment Considerations—General” in this prospectus supplement and “Description of the Certificates—Assignment of Mortgage Loans” in the prospectus. None of the mortgage loans were subject to the Home Ownership and Equity Protection Act of 1994.None of the mortgage loans are loans that, under applicable state or local law in effect at the time of origination of the loan, are referred to as (1) “high cost” or “covered” loans or (2) any other similar designation if the law imposes greater restrictions or additional legal liability for residential mortgage loans with high interest rates, points and/or fees.See “Certain Legal Aspects of the Mortgage Loans—The Mortgage Loans—Homeownership Act and Similar State Laws” in the prospectus. · As of the reference date, approximately 3.6%, 3.2% and 3.4%of the group I loans, group II loans and all mortgage loans, respectively,are 30 to 59 days delinquent in payment of principal and interest. · As of the reference date, approximately 4.7%, 6.3% and 5.5%of the group I loans, group II loans and all mortgage loans, respectively, are 60 to 89 days delinquent in payment of principal and interest. · As of the reference date, none of the group I loans, group II loans and all mortgage loans are 90 or more days delinquent in payment of principal and interest. · As of the reference date, approximately 13.3%, 11.3% and 12.2%of the group I loans, group II loans and group I loans and group II loans combined, respectively, have been delinquent by a maximum of 30 to 59 days in the past 24 months. · As of the reference date, approximately 2.3%, 3.0% and 2.7%of the group I loans, group II loans and all mortgage loans, respectively, have been delinquent by a maximum of 60 to 89 days in the past 24 months. · As of the reference date, approximately 4.3%, 4.9% and 4.6%of the group I loans, group II loans and allmortgage loans, respectively, have been delinquent by 90 days or more in the past 24 months. · As of the reference date, the cumulative amount of realized losses on the group I loans, group II loans and all mortgage loans since the cut-off date were equal to approximately 0.11%, 0.64% and 0.40%, respectively, of the aggregate principal balance of the group I loans, group II loans and all mortgage loans, respectively, as of the cut-off date. · None of the mortgage loans is a Buy-Down Mortgage Loan. · No mortgage loan provides for deferred interest or negative amortization. · Approximately 0.1% of the mortgage loans have been made to international borrowers. For a description of the methodology used to categorize mortgage loans as delinquent, see “–– Static Pool Information" below. With respect to approximately 0.1% and 36.2% of the aggregate principal balance of the group I loans, the related mortgage note provides for an interest only period not to exceed five years and ten years, respectively.With respect to approximately 0.2% and 39.0% of the aggregate principal balance of the group II loans, the related mortgage note provides for an interest only period not to exceed five years and ten years, respectively.With respect to approximately 0.1% and 37.8% of the aggregate principal balance of the mortgage loans, the related mortgage note provides for an interest only period not to exceed five years and ten years, respectively.Under the terms of these loans, borrowers are required to pay only accrued interest each month, with no corresponding principal payments, until the end of the interest only period.Once the interest only period ends, monthly payments of principal are required to amortize the loan over its remaining term, in addition to accrued interest. Approximately 3.9%, 10.0% and 7.2% by aggregate principal balance of the group I loans, group II loans and all mortgage loans, respectively, provide for payment of a prepayment charge for partial prepayments and prepayments in full, other than a prepayment occurring upon the sale of property securing a mortgage loan.The prepayment charge applies to prepayments made within up to five years following the origination of such mortgage loan.The amount of the prepayment charge is generally equal to six months’ advance interest on the amount of the prepayment that, when added to all other amounts prepaid during the twelve-month period immediately preceding the date of prepayment, exceeds twenty percent (20%) of the original principal amount of the mortgage loan.Prepayment charges received on the mortgage loans will not be available for distribution on the certificates.See “Certain Yield and Prepayment Considerations” in this prospectus supplement and “Certain Legal Aspects of the Mortgage Loans and Contracts—Default Interest and Limitations on Prepayments” in the prospectus. Group I Loans. The group I loans consist of 1,561 fixed-rate mortgage loans with an aggregate principal balance as of the reference date of approximately $326,897,748.The group I loans had individual principal balances at origination of at least $33,750 but not more than $2,000,000 with an average principal balance at origination of approximately $213,047.The group I loans have terms to maturity from the date of origination or modification of not more than 30 years.All of the group I loans were purchased by the depositor through its affiliate, Residential Funding, from unaffiliated sellers as described in this prospectus supplement and in the prospectus, except in the case of 21.5% of the group I loans, which were purchased by the depositor through its affiliate, Residential Funding, from Homecomings.Approximately 27.1% of the group I loans were purchased from SunTrust Mortgage, Inc., an unaffiliated seller.Except as described in the preceding sentence, no unaffiliated seller sold more than 8.2% of the group I loans to Residential Funding.Approximately 58.3% of the group I loans are being subserviced by Homecomings, a wholly-owned subsidiary of Residential Funding Company, LLC, 27.1% of the mortgage loans are being subserviced by SunTrust Mortgage, Inc., an unaffiliated subservicer, and 0.8% of the mortgage loans are being subserviced by GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC. None of the group I loans were originated prior to October 14, 2004 or will have a maturity date later than March 1, 2036.No group I loan will had a remaining term to stated maturity as of the reference date of less than 217 months.The weighted average remaining term to stated maturity of the group I loans as of the reference date was approximately 341 months.The weighted average original term to maturity of the group I loans as of the reference date was approximately 360 months.As used in this prospectus supplement the remaining term to stated maturity means, as of any date of determination and with respect to any mortgage loan, the number of months equaling the number of scheduled monthly payments remaining after the reference date. Group II Loans. The group II loans consist of 1,906 fixed-rate mortgage loans with an aggregate principal balance as of the reference date of approximately $396,533,731. The group II loans had individual principal balances at origination of at least $21,000 but not more than $2,000,000 with an average principal balance at origination of approximately $211,179.The group II loans have terms to maturity from the date of origination or modification of not more than 30 years.All of the group II loans were purchased by the depositor through its affiliate, Residential Funding, from unaffiliated sellers as described in this prospectus supplement and in the prospectus, except in the case of 27.8% of the group II loans, which were purchased by the depositor through its affiliate, Residential Funding, from Homecomings.Approximately 16.8% of the group II loans were purchased from National City Mortgage Company, an unaffiliated seller.Except as described in the preceding sentence, no unaffiliated seller sold more than 7.9% of the group II loans to Residential Funding.Approximately 65.3% of the group II loans are being subserviced by Homecomings, a wholly-owned subsidiary of Residential Funding Company, LLC, 7.1% of the mortgage loans are being subserviced by GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC and 16.8% of the mortgage loans are being subserviced by National City Mortgage Company, an unaffiliated subservicer. None of the group II loans were originated prior to May 24, 2005 or will have a maturity date later than March 1, 2036.No group II loan had a remaining term to stated maturity as of the reference date of less than 221 months.The weighted average remaining term to stated maturity of the group II loans as of the reference date was approximately 341 months.The weighted average original term to sated maturity of the group II loans as of the reference date was be approximately 359 months. All Mortgage Loans. The mortgage loans consist of 3,467 fixed-rate mortgage loans with an aggregate principal balance as of the reference date of approximately $723,431,479. The mortgage loans had individual principal balances at origination of at least $21,000 but not more than $2,000,000 with an average principal balance at origination of approximately $212,020.The mortgage loans have terms to maturity from the date of origination or modification of not more than 30 years.All of the mortgage loans were purchased by the depositor through its affiliate, Residential Funding, from unaffiliated sellers as described in this prospectus supplement and in the prospectus, except in the case of 25.0% of the mortgage loans, which were purchased by the depositor through its affiliate, Residential Funding, from Homecomings.Approximately 14.3% and 11.1% of the mortgage loans were purchased from SunTrust Mortgage, Inc. and National City Mortgage Company, respectively, unaffiliated sellers.Except as described in the preceding sentence, no unaffiliated seller sold more than 7.3% of the mortgage loans to Residential Funding.Approximately 62.1% of the mortgage loans are being subserviced by Homecomings, a wholly-owned subsidiary of Residential Funding Company, LLC, 4.2% of the mortgage loans are being subserviced by GMAC Mortgage, LLC, an affiliate of Residential Funding Company, LLC and 14.3% and 11.1% of the mortgage loans are being subserviced by SunTrust Mortgage, Inc. and National City Mortgage Company, respectively, unaffiliated subservicers. None of the mortgage loans were originated prior to October 14, 2004 or will have a maturity date later than March 1, 2036.No mortgage loan had a remaining term to stated maturity as of the reference date of less than 217 months.The weighted average remaining term to stated maturity of the mortgage loans as of the reference date was approximately 341 months.The weighted average original term to maturity of the mortgage loans as of the reference date was approximately 360 months. Set forth in Annex I is a description of certain additional characteristics of the mortgage loans expressed as a percentage of the outstanding aggregate principal balance of the mortgage loans having those characteristics relative to the outstanding aggregate principal balance of all mortgage loans.Unless otherwise specified, all principal balances of the mortgage loans are as of the reference date, after deducting payments of principal due during the month of the reference date, and are rounded to the nearest dollar. Static Pool Information Current static pool data with respect to mortgage loans serviced by Residential Funding is available on the internet at www.gmacrfcstaticpool.com (the “Static Pool Data”).Information presented under (i)“RALI” as the issuer/shelf, (ii) “QS” as the series, and (iii) “2006-QS3” as the deal, will include information regarding prior securitizations of mortgage loans that are similar to the mortgage loans included in this mortgage pool based on underwriting criteria and credit quality, as well as historical information regarding the mortgage loans in this mortgage pool, and that information is referred to in this prospectus supplement as Static Pool Data. The Static Pool Data is not deemed to be a part of the prospectus or the depositor’s registration statement to the extent that the Static Pool Data relates to (a) any issuing entity that was established before January 1, 2006 and (b) information relating to assets of the RALI 2006-QS3 Trust for periods prior to January 1, 2006. As used in the Static Pool Data and in this prospectus supplement, a loan is considered to be “30 to 59 days” or “30 or more days” delinquent when a payment due on any scheduled due date remains unpaid as of the close of business on the last business day immediately prior to the next following monthly scheduled due date; “60 to 89 days” or “60 or more days” delinquent when a payment due on any scheduled due date remains unpaid as of the close of business on the last business day immediately prior to the second following monthly scheduled due date; and so on.The determination as to whether a mortgage loan falls into these categories is made as of the close of business on the last business day of each month.Grace periods and partial payments do not affect these determinations. From time to time, the master servicer or a subservicer will modify a mortgage loan, recasting monthly payments for delinquent borrowers who have experienced financial difficulties.Generally such borrowers make payments under the modified terms for a trial period, before the modifications become final.During any such trial period, delinquencies are reported based on the mortgage loan’s original payment terms.The trial period is designed to evaluate both a borrower’s desire to remain in the mortgaged property and, in some cases, a borrower’s capacity to pay a higher monthly payment obligation.The trial period generally may extend to up to six months before a modification is finalized.Once the modifications become final delinquencies are reported based on the modified terms.Generally if a borrower fails to make payments during a trial period, the mortgage loan goes into foreclosure.Historically, the master servicer has not modified a material number of mortgage loans in any pool.Furthermore, the rating agencies rating the certificates impose certain limitations on the ability of the master servicer to modify loans. Charge-offs are taken only when the master servicer has determined that it has received all payments or cash recoveries which the master servicer reasonably and in good faith expects to be finally recoverable with respect to any mortgage loan. There can be no assurance that the delinquency and foreclosure experience set forth in the Static Pool Data will be representative of the results that may be experienced with respect to the mortgage loans included in the trust. Primary Mortgage Insurance and Standard Hazard Insurance Each mortgage loan is required to be covered by a standard hazard insurance policy.In addition, to the best of the depositor’s knowledge, subject to the exceptions described in the following sentence,each mortgage loan with an LTV ratio at origination in excess of 80% will be insured by a primary mortgage insurance policy, which is referred to as a primary insurance policy, covering at least 35% of the balance of the mortgage loan at origination if the LTV ratio is between 100.00% and 95.01%, at least 30% of the balance of the mortgage loan at origination if the LTV ratio is between 95.00% and 90.01%, at least 25% of the balance of the mortgage loan at origination if the LTV ratio is between 90.00% and 85.01%, and at least 12% of the balance if the LTV ratio is between 85.00% and 80.01%.Approximately 0.0%, 0.1% and 0.1% of the aggregate principal balance of the group I loans, group II loans and all mortgage loans, respectively, with an LTV ratio at origination in excess of 80% are insured by a primary mortgage insurance policy covering less than the amounts described in the preceding sentence, and none of the mortgage loans with an LTV ratio at origination in excess of 80% are uninsured. Substantially all of the primary insurance policies were issued by General Electric Mortgage Insurance Corporation, Mortgage Guaranty Insurance Corporation, Triad Guaranty, Republic Mortgage Ins. N.C., United Guaranty Residential Insurance Company, PMI Mortgage Insurance Company, Ticor or Radian Guaranty Inc. which collectively are the primary insurers.Each primary insurer has a claims paying ability currently acceptable to the rating agencies that have been requested to rate the certificates; however, no assurance as to the actual ability of any primary insurer to pay claims can be given by the depositor, the issuing entity or the underwriter.See “Insurance Policies on Mortgage Loans or Contracts” in the prospectus. The Program General.Residential Funding, under its Expanded Criteria Program, or the program, purchases mortgage loans that may not qualify for other first mortgage purchase programs such as those run by Fannie Mae or Freddie Mac or by Residential Funding in connection with securities issued by the depositor’s affiliate, Residential Funding Mortgage Securities I, Inc.However, a portion of the mortgage loans under the program may also qualify for the Fannie Mae or Freddie Mac programs.Examples of mortgage loans that may not qualify for such programs include mortgage loans secured by non-owner occupied properties, mortgage loans made to borrowers whose income is not required to be provided or verified, mortgage loans with high LTV ratios or mortgage loans made to borrowers whose ratios of debt service on the mortgage loan to income and total debt service on borrowings to income are higher than for those other programs.Borrowers may be international borrowers.The mortgage loans also include mortgage loans secured by parcels of land that are smaller or larger than the average for these types of loans, mortgage loans with higher LTV ratios than in those other programs, and mortgage loans with LTV ratios over 80% that do not require primary mortgage insurance. See “—Program Underwriting Standards” below.The inclusion of those mortgage loans may present certain risks that are not present in those other programs.The program is administered by Residential Funding on behalf of the depositor. Qualifications of Program Sellers.Each Expanded Criteria Program Seller has been selected by Residential Funding on the basis of criteria described in Residential Funding’s Expanded Criteria Seller Guide, or the Seller Guide.See “The Trusts—Qualifications of Sellers” in the prospectus. Program Underwriting Standards.In accordance with the Seller Guide, the Expanded Criteria Program Seller is required to review an application designed to provide to the original lender pertinent credit information concerning the mortgagor.As part of the description of the mortgagor’s financial condition, each mortgagor is required to furnish information, which may have been supplied solely in the application, regarding its assets, liabilities, income (except as described below), credit history and employment history, and to furnish an authorization to apply for a credit report which summarizes the borrower’s credit history with local merchants and lenders and any record of bankruptcy.The mortgagor may also be required to authorize verifications of deposits at financial institutions where the mortgagor had demand or savings accounts.In the case of non-owner occupied properties, income derived from the mortgaged property may be considered for underwriting purposes.For mortgaged property consisting of a vacation or second home, generally no income derived from the property is considered for underwriting purposes. Based on the data provided in the application and certain verifications, if required, a determination is made by the original lender that the mortgagor’s monthly income, if required to be stated, will be sufficient to enable the mortgagor to meet its monthly obligations on the mortgage loan and other expenses related to the property, including property taxes, utility costs, standard hazard insurance and other fixed obligations.Generally, scheduled payments on a mortgage loan during the first year of its term plus taxes and insurance and all scheduled payments on obligations that extend beyond ten months, including those mentioned above and other fixed obligations, must equal no more than specified percentages of the prospective mortgagor’s gross income.The originator may also consider the amount of liquid assets available to the mortgagor after origination. Certain of the mortgage loans have been originated under “reduced documentation” or “no stated income” programs, which require less documentation and verification than do traditional “full documentation” programs.Generally, under a “reduced documentation” program, no verification of a mortgagor’s stated income is undertaken by the originator.Under a “no stated income” program, certain borrowers with acceptable payment histories will not be required to provide any information regarding income and no other investigation regarding the borrower’s income will be undertaken.Under a “no income/no asset” program, no verification of a mortgagor’s income or assets is undertaken by the originator.The underwriting for those mortgage loans may be based primarily or entirely on an appraisal of the mortgaged property and the LTV ratio at origination. The adequacy of the mortgaged property as security for repayment of the related mortgage loan generally is determined by an appraisal in accordance with appraisal procedure guidelines described in the Seller Guide.Appraisers may be staff appraisers employed by the originator.The appraisal procedure guidelines generally require the appraiser or an agent on its behalf to personally inspect the property and to verify whether the property is in good condition and that construction, if new, has been substantially completed.The appraiser is required to consider a market data analysis of recent sales of comparable properties and, when deemed applicable, an analysis based on income generated from the property, or replacement cost analysis based on the current cost of constructing or purchasing a similar property.In certain instances, the LTV ratio is based on the appraised value as indicated on a review appraisal conducted by the mortgage collateral seller or originator. Prior to assigning the mortgage loans to the depositor, Residential Funding will have reviewed the underwriting information provided by the mortgage collateral sellers for the mortgage loans and, in those cases, determined that the mortgage loans were generally originated in accordance with or in a manner generally consistent with the underwriting standards described in the Seller Guide.With regard to a material portion of these mortgage loans, this review of underwriting information by Residential Funding was performed using an automated underwriting system.Any determination described above using an automated underwriting system will only bebased on the information entered into the system and the information the system is programmed to review.See “The Trusts-Underwriting Policies-Automated Underwriting” in the prospectus. Because of the program criteria and underwriting standards described above, the mortgage loans may experience greater rates of delinquency, foreclosure and loss than mortgage loans required to satisfy more stringent underwriting standards. Billing and Payment Procedures.The majority of the mortgage loans require monthly payments to be made no later than either the 1st or 15th day of each month, with a grace period.The applicable servicer sends monthly invoices to borrowers.In some cases, borrowers are provided with coupon books annually, and no invoices are sent separately.Borrowers may elect for monthly payments to be deducted automatically from deposit accounts and may make payments by various means, including online transfers, phone payment and Western Union quick check, although an additional fee may be charged for these payment methods.Borrowers may also elect to pay one half of each monthly payment amount every other week, in order to accelerate the amortization of their loans. Underwriting Standards All of the mortgage loans in the mortgage pool were originated in accordance with the underwriting criteria of Residential Funding described under “—The Program” in this prospectus supplement.Residential Funding will review each mortgage loan for compliance with its underwriting standards prior to purchase as described under “The Trusts—Underwriting Policies—Automated Underwriting” in the prospectus. The applicable underwriting standards include a set of specific criteria by which the underwriting evaluation is made.However, the application of the underwriting standards does not imply that each specific criterion was satisfied individually.Rather, a mortgage loan will be considered to be originated in accordance with the underwriting standards described above if, based on an overall qualitative evaluation, the loan is in substantial compliance with the underwriting standards.For example, a mortgage loan may be considered to comply with the underwriting standards described above, even if one or more specific criteria included in the underwriting standards were not satisfied, if other factors positively compensated for the criteria that were not satisfied. Originators Homecomings is a Delaware limited liability company and wholly-owned subsidiary of Residential Funding Company, LLC.Homecomings originated approximately 25.0% by principal amount of the mortgage loans.See also the “The Pooling and Servicing Agreement—The Master Servicer and Subservicers—Homecomings Financial, LLC” SunTrust Mortgage, Inc., a Virginia corporation, originated approximately 14.3% by principal amount of the mortgage loans. National City Mortgage Company, an Ohio corporation, originated approximately 11.1% by principal amount of the mortgage loans. The mortgage loans were originated in accordance with Residential Funding Company, LLC’s underwriting standards described above.See “Description of the Mortgage Pool—Underwriting Standards” above. Additional Information The description in this prospectus supplement of the mortgage pool and the mortgaged properties is based upon the mortgage pool as constituted at the close of business on the reference date, as adjusted for the scheduled principal payments due during the month of the reference date.Prior to the closing date, Residential Funding Company, LLC may repurchase or substitute for any mortgage loan as to which a breach of its representations and warranties with respect to that mortgage loan occurs, if such breach materially and adversely affects the interests of the certificateholders in any of those mortgage loans.The information in this prospectus supplement will be substantially representative of the characteristics of the mortgage pool as it will be constituted on the closing date, although the range of mortgage rates and maturities and some other characteristics of the mortgage loans in the mortgage pool may vary. A current report on Form 8-K is available to purchasers of the offered certificates and was filed by the issuing entity, in its own name, together with the pooling and servicing agreement, with the Securities and Exchange Commission on April 14, 2006. Description of the Certificates General The Series 2006-QS3 Mortgage Asset-Backed Pass-Through Certificates include 23 classes of Senior Certificates. The Group I Senior Certificates include the following eighteen classes: · Class I-A-1 Certificates; · Class I-A-2 Certificates; · Class I-A-3 Certificates; · Class I-A-4 Certificates, or the Jump Accrual Certificates; · Class I-A-5 Certificates, · Class I-A-6 Certificates; · Class I-A-7 Certificates; · Class I-A-8 Certificates, and together with the Class I-A-1 Certificates, the Floater Certificates; · Class I-A-9 Certificates, and together with the Class I-A-2 Certificates, the Inverse Floater Certificates; · Class I-A-10 Certificates; · Class I-A-11 Certificates; · Class I-A-12 Certificates; · Class I-A-13 Certificates, and together with the Class I-A-5 Certificates, the Accrual Certificates; and together with the Class I-A-1, Class I-A-4 and Class I-A-8 Certificates, the Accretion Directed Certificates; · Class I-A-14 Certificates, and together with the Class I-A-10 Certificates and Class I-A-12 Certificates, the Super Senior Certificates; · Class I-A-15 Certificates, or the Senior Support Certificates, and together with the Class I-A-14 Certificates, the Lockout Certificates; · Class I-A-P Certificates; · Class I-A-V Certificates; and · Class R-I Certificates. The Group II Senior Certificates include the following five classes: · Class II-A-1 Certificates; · Class II-A-P Certificates and, together with the Class I-A-P Certificates, the Principal Only Certificates or the Class A-P Certificates; · Class II-A-V Certificates and, together with the Class I-A-V Certificates, the Variable Strip Certificates or the Class A-V Certificates, and together with the Inverse Floater Certificates and the Class I-A-6 Certificates, the Interest Only Certificates; · Class R-II Certificates; and · Class R-III Certificates and, together with the Class R-I Certificates and the Class R-II Certificates, the Residual Certificates. In addition, the Series 2006-QS3 Mortgage Asset-Backed Pass-Through Certificates include the following six classes of subordinated certificates. · Class M-1 Certificates; · Class M-2 Certificates; · Class M-3 Certificates, and together with the Class M-1 Certificates and the Class M-2 Certificates, the Class M Certificates; · Class B-1 Certificates; · Class B-2 Certificates; and · Class B-3 Certificates, and together with the Class B-1 Certificates and the Class B-2 Certificates, the Class B Certificates. The Floater Certificates and the Inverse Floater Certificates are sometimes referred to collectively as the Adjustable Rate Certificates.Distributions of interest and principal on the Group I Senior Certificates and the Group II Senior Certificates are based primarily on interest and principal received or advanced with respect to the group I loans and the group II loans, respectively.Distributions of principal and interest on the Class M Certificates and Class B Certificates are based on interest and principal received or advanced with respect to all of the mortgage loans. Only the Senior Certificates and the Class M Certificates are offered hereby.See “Glossary” in the prospectus for the meanings of capitalized terms and acronyms not otherwise defined in this prospectus supplement: The certificates evidence the entire beneficial ownership interest in the trust.The trust consists of: · the mortgage loans; · the cash deposited in respect of the mortgage loans in the Custodial Account and in the Certificate Account and belonging to the trust; · property acquired by foreclosure of the mortgage loans or deed in lieu of foreclosure; · any applicable primary insurance policies and standard hazard insurance policies; · with respect to each of the Class I-A-1 Certificates and Class I-A-8 Certificates, the related yield maintenance agreement; and · all proceeds of any of the foregoing. After giving effect to distributions on the August 25, 2007 distribution date, the Senior Certificates evidenced in the aggregate a beneficial ownership interest of approximately 91.96% in the trust.The Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates each evidenceda beneficial ownership interest of approximately 4.46%, 1.25%, 0.92%, 0.66%, 0.52% and 0.23%, respectively, in the trust.As of the cut-off date, the Senior Certificates evidenced in the aggregate an initial beneficial ownership interest of approximately 93.75% in the trust, and the Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class B-3 Certificates each evidenced in the aggregate an initial beneficial ownership interest of approximately 3.40%, 0.95%, 0.70%, 0.50%, 0.40% and 0.30%, respectively, in the trust. The Class I-A-V Certificates and the Class II-A-V Certificates are available only in book-entry form through facilities of The Depository Trust Company, or DTC, and are collectively referred to as the DTC registered certificates.The Class I-A-V Certificates and Class II-A-V Certificates were issued in minimum denominations representing an initial notional amount of $2,000,000, and integral multiples of $1 in excess thereof. The DTC registered certificates are represented by one or more certificates registered in the name of Cede & Co., as the nominee of DTC.No beneficial owner will be entitled to receive a certificate of any class in fully registered form, or a definitive certificate, except as described in the prospectus under “Description of the Certificates—Form of Certificates.” For additional information regarding DTC and the DTC registered certificates, see “Description of the Certificates—Form of Certificates” in the prospectus. Glossary of Terms The following terms are given the meanings shown below to help describe the cash flows on the certificates: Accretion Termination Date—The Class I-A-4 Accretion Termination Date, Class I-A-5 Accretion Termination Date or the Class I-A-13 Accretion Termination Date. Accrued Certificate Interest— With respect to any distribution date, an amount equal to (a) in the case of each class of Senior Certificates and Class M Certificates, other than the Interest Only Certificates and Principal Only Certificates, interest accrued during the related Interest Accrual Period on the Certificate Principal Balance of the certificates of that class immediately prior to that distribution date at the related pass-through rate and (b) in the case of the Interest Only Certificates, interest accrued during the related Interest Accrual Period on the related Notional Amount immediately prior to that distribution date at the then-applicable pass-through rate on that class for that distribution date; in each case less interest shortfalls, if any, allocated thereto for that distribution date to the extent not covered, with respect to the Senior Certificates, by the subordination provided by the Class B Certificates and Class M Certificates and, with respect to the Class M Certificates, to the extent not covered by the subordination provided by the Class B Certificates and any class or classes of Class M Certificates having a lower payment priority, including in each case: (a)any Prepayment Interest Shortfall to the extent not covered by the master servicer as described in this prospectus supplement under “Description of the Certificates—Interest Distributions”; (b)the interest portions of Realized Losses not allocated through subordination; and (c)any other interest shortfalls not covered by the subordination provided by the Class M Certificates or Class B Certificates, including interest shortfalls relating to the Servicemembers Civil Relief Act, as amended, or Relief Act, or similar legislation or regulations, all allocated as described below. The Class I-A Percentage of these reductions with respect to the group I loans will be allocated among the holders of the Group I Senior Certificates, other than the Class I-A-P Certificates, in proportion to the amounts of Accrued Certificate Interest that would have been payable to those certificates from the group I loans on that distribution date absent such reductions. The Class II-A Percentage of these reductions with respect to the group II loans will be allocated among the holders of the Group II Senior Certificates, in proportion to the amounts of Accrued Certificate Interest that would have been payable to those certificates from the group II loans on that distribution date absent such reductions.The remainder of these reductions will be allocated among the holders of the Class M Certificates and the Class B Certificates in proportion to the respective amounts of Accrued Certificate Interest that would have been payable on that distribution date absent these reductions.In the case of each class of Class M Certificates, Accrued Certificate Interest on that class will be further reduced by the allocation of the interest portion of certain losses thereto, if any, as described below under “—Allocation of Losses; Subordination.” Accrued Certificate Interest on each class of related Senior Certificates will be distributed on a pro rata basis.Accrued Certificate Interest on each class of certificates is calculated on the basis of a 360-day year consisting of twelve 30-day months. Advance—As to any mortgage loan and any distribution date, an amount equal to the scheduled payment of principal and interest on the mortgage loan due during the related Due Period which was not received as of the close of business on the business day preceding the related determination date. Aggregate Accrual Distribution Amount—The sum of the Class I-A-4 Accrual Distribution Amount, the Class I-A-5 Accrual Distribution Amount and the Class I-A-13 Accrual Distribution Amount. Aggregate Available Distribution Amount—With respect to a distribution date, the sum of the Available Distribution Amounts for both loan groups for such distribution date. Aggregate Senior Interest Distribution Amount—With respect to a distribution date, the sum of the Senior Interest Distribution Amounts for both loan groups for such distribution date. Aggregate Senior Principal Distribution Amount—With respect to a distribution date, the sum of the Senior Principal Distribution Amounts for both loan groups for such distribution date. Available Distribution Amount—With respect to any distribution date and each loan group, an amount equal to the aggregate of: · the aggregate amount of scheduled payments on the mortgage loans in the related loan group due during the related Due Period and received on or prior to the related determination date, after deduction of the related master servicing fees and any subservicing fees, which are collectively referred to as the servicing fees; · all unscheduled payments on the mortgage loans in the related loan group including mortgagor prepayments, Insurance Proceeds, Liquidation Proceeds, Subsequent Recoveries and proceeds from repurchases of and substitutions for the mortgage loans in the related loan group occurring during the preceding calendar month or, in the case of mortgagor prepayments in full, during the related Prepayment Period; · all Advances made for that distribution date for the related loan group in each case net of amounts reimbursable therefrom to the master servicer and any subservicer; and · any additional amounts to be included in the Available Distribution Amount with respect to such loan group pursuant to the first paragraph of clause (c) under “—Principal Distributions on the Senior Certificates”. In addition to the foregoing amounts, with respect to unscheduled collections, not including mortgagor prepayments, the master servicer may elect to treat such amounts as included in the related Available Distribution Amount for the distribution date in the month of receipt, but is not obligated to do so.As described in this prospectus supplement under “—Principal Distributions on the Senior Certificates,” any amount with respect to which such election is so made shall be treated as having been received on the last day of the preceding calendar month for the purposes of calculating the amount of principal and interest distributions to any class of certificates.With respect to any distribution date, the determination date is the second business day prior to that distribution date. Available Funds Cap—With respect to any distribution date after the distribution date in April 2006 and on or before the distribution date in April 2012 and the Class I-A-1 Certificates, 5.50% per annum plus amounts, if any, paid pursuant to the related yield maintenance agreement, expressed as a per annum rate.With respect to any distribution date after the distribution date in April 2006 and on or before the distribution date in October 2009 and the Class I-A-8 Certificates, 6.00% per annum plus amounts, if any, paid pursuant to the related yield maintenance agreement, expressed as a per annum rate.With respect to the distribution date in April 2006 and any distribution date after April 2012 with respect to the Class I-A-1 Certificates, 5.50% per annum.With respect to the distribution date in April 2006 and any distribution date after October 2009 with respect to the Class I-A-8 Certificates, 6.00% per annum. Capitalization Reimbursement Amount—With respect to any distribution date and a loan group, the amount of Advances or Servicing Advances that were added to the outstanding principal balance of the mortgage loans in the related loan group during the preceding calendar month and reimbursed to the master servicer or subservicer on or prior to such distribution date, plus the related Capitalization Reimbursement Shortfall Amount remaining unreimbursed from any prior distribution date and reimbursed to the master servicer or subservicer on or prior to such distribution date.The master servicer or subservicer will be entitled to be reimbursed for these amounts only from the principal collections on the mortgage loans in the related loan group. Capitalization Reimbursement Shortfall Amount—With respect to any distribution date and a loan group, the amount, if any, by which the amount of Advances or Servicing Advances that were added to the principal balance of the mortgage loans in the related loan group during the preceding calendar month exceeds the amount of principal payments on the mortgage loans included in the related Available Distribution Amount for that distribution date. Certificate Group—With respect to loan group I, the Group I Senior Certificates, and with respect to loan group II, the Group II Senior Certificates. Certificate Principal Balance—With respect to any Senior Certificates and Class M Certificates, other than the Interest Only Certificates, as of any date of determination, an amount equal to the sum of (x) the initial Certificate Principal Balance of that certificate and (y) in the case of the Accrual Certificates, an amount equal to the Accrued Certificate Interest added to the Certificate Principal Balance of the Accrual Certificates on each distribution date on or prior to the related Accretion Termination Date, reduced by the aggregate of (a) all amounts allocable to principal previously distributed with respect to that certificate and (b) any reductions in the Certificate Principal Balance of that certificate deemed to have occurred in connection with allocations of Realized Losses in the manner described in this prospectus supplement, provided that, after the Certificate Principal Balances of the Class B Certificates have been reduced to zero, the Certificate Principal Balance of any certificate of the class of Class M Certificates with the highest payment priority to which Realized Losses have been allocated shall be increased by the percentage interest evidenced thereby multiplied by the amount of any Subsequent Recoveries not previously allocated, but not by more than the amount of Realized Losses previously allocated to reduce the Certificate Principal Balance of that certificate, and the Certificate Principal Balance of the class of related certificates with a Certificate Principal Balance greater than zero with the lowest payment priority shall be further reduced by an amount equal to the percentage interest evidenced thereby multiplied by the excess, if any, of (i) the then-aggregate Certificate Principal Balance of all classes of related certificates then outstanding over (ii) the then-aggregate Stated Principal Balance of all of the mortgage loans. Class A-P Collection Shortfall—With respect to each distribution date and a loan group, the extent to which (1) the amount included under clause (iii) of the definition of Class A-P Principal Distribution Amount for that distribution date and loan group is less than (2) the amount described in (a) under clause (iii) of such definition of Class A-P Principal Distribution Amount.Notwithstanding any other provision of this prospectus supplement, any distribution relating to any Class A-P Collection Shortfall, to the extent not covered by any amounts otherwise distributable to the Class B-3 Certificates shall result in a reduction of the amount of principal distributions on that distribution date on (i) first, the Class B-1 Certificates and Class B-2 Certificates, and (ii) second, the Class M Certificates, in each case in reverse order of their payment priority. Class A-P Principal Distribution Amount—With respect to any distribution date and loan group, a distribution allocable to principal made to holders of the related Class A-P Certificates from the related Available Distribution Amount remaining after the related Senior Interest Distribution Amount other than the Aggregate Accrual Distribution Amount is distributed, equal to the aggregate of: (i)the related Discount Fraction of the principal portion of the scheduled monthly payment on each Discount Mortgage Loan in the related loan group due during the related Due Period, whether or not received on or prior to the related determination date; (ii)the related Discount Fraction of the principal portion of all unscheduled collections on each Discount Mortgage Loan in the related loan group other than amounts received in connection with a Final Disposition of a Discount Mortgage Loan in the related loan group described in clause (iii) below, including mortgagor prepayments, repurchases of Discount Mortgage Loans or, in the case of a substitution, amounts representing a principal adjustment, as required by the pooling and servicing agreement, Liquidation Proceeds, Subsequent Recoveries and Insurance Proceeds, to the extent applied as recoveries of principal, received during the preceding calendar month or, in the case of mortgagor prepayments in full, during the related Prepayment Period; (iii)in connection with the Final Disposition of a Discount Mortgage Loan in the related loan group an amount equal to the lesser of (a) the applicable Discount Fraction of the Stated Principal Balance of that Discount Mortgage Loan immediately prior to that distribution date and (b) the aggregate amount of collections on that Discount Mortgage Loan to the extent applied as recoveries of principal; (iv)any amounts allocable to principal for any previous distribution date calculated pursuant to clauses (i) through (iii) above that remain undistributed; and (v)an amount equal to the aggregate of the related Class A-P Collection Shortfalls for all distribution dates on or prior to such distribution date, less any amounts paid under this clause on a prior distribution date, until paid in full; provided, that distributions under this clause (v) shall only be made to the extent of Eligible Funds for such loan group on any distribution date; minus (vi)the related Discount Fraction of the portion of the Capitalization Reimbursement Amount for the related loan group for such distribution date, if any, related to each Discount Mortgage Loan in the related loan group. Notwithstanding the foregoing, on or after the Credit Support Depletion Date, the Class A-P Principal Distribution Amount with respect to any distribution date and loan group will equal the Discount Fraction of the principal portion of scheduled payments and unscheduled collections received or advanced in respect of Discount Mortgage Loans in the related loan group minus the related Discount Fraction of the portion of the related Capitalization Reimbursement Amount for such distribution date, if any, related to each Discount Mortgage Loan in the related loan group. Class I-A Certificates—The Class I-A-1, Class I-A-2, Class I-A-3, Class I-A-4, Class I-A-5, Class I-A-6, Class I-A-7, Class I-A-8, Class I-A-9, Class I-A-10, Class I-A-11, Class I-A-12, Class I-A-13, Class I-A-14, Class I-A-15, Class I-A-P and Class I-A-V Certificates. Class I-A Percentage—With respect to any distribution date, the percentage equal to the aggregate Certificate Principal Balance of the Group I Senior Certificates, other than the Class I-A-P Certificates, immediately prior to that distribution date divided by the aggregate Stated Principal Balance of all of the mortgage loans in loan group I, other than the Discount Fraction of the Discount Mortgage Loans in loan group I, immediately prior to that distribution date.The Class I-A Percentage was initially equal to approximately 92.01% after giving effect to distributions on the August 25, 2007 distribution date and will in no event exceed 100%. Class II-A Certificates—The Class II-A-1, Class II-A-P and Class II-A-V Certificates. Class II-A Percentage—With respect to any distribution date, the percentage equal to the aggregate Certificate Principal Balance of the Group II Senior Certificates, other than the Class II-A-P Certificates, immediately prior to that distribution date divided by the aggregate Stated Principal Balance of all of the mortgage loans in loan group II, other than the Discount Fraction of the Discount Mortgage Loans in loan group II, immediately prior to that distribution date.The Class II-A Percentage was equal to approximately 91.75% after giving effect to distributions on the August 25, 2007 distribution date and will in no event exceed 100%. Credit Support Depletion Date—The first distribution date on which the aggregate Certificate Principal Balance of the Class M Certificates and Class B Certificates has been reduced to zero. Discount Fraction—With respect to each Discount Mortgage Loan in loan group I, a fraction, expressed as a percentage, the numerator of which is 6.00% minus the Net Mortgage Rate for such Discount Mortgage Loan and the denominator of which is 6.00%.The Class I-A-P Certificates will be entitled to payments based on the Discount Fraction of the Discount Mortgage Loans in loan group I.With respect to each Discount Mortgage Loan in loan group II, a fraction, expressed as a percentage, the numerator of which is 6.50% minus the Net Mortgage Rate for such Discount Mortgage Loan and the denominator of which is 6.50%.The Class II-A-P Certificates will be entitled to payments based on the Discount Fraction of the Discount Mortgage Loans in loan group II. Discount Mortgage Loan—With respect to the mortgage loans in loan group I, any mortgage loan with a Net Mortgage Rate less than 6.00% per annum.With respect to the mortgage loans in loan group II, any mortgage loan with a Net Mortgage Rate less than 6.50% per annum. Due Date—With respect to any distribution date and any mortgage loan, the date during the related Due Period on which scheduled payments are due. Due Period—With respect to any distribution date, the calendar month in which the distribution date occurs. Eligible Funds—With respect to any distribution date and loan group, an amount equal to the excess of (i) the Available Distribution Amount or Aggregate Available Distribution Amount, as applicable, over (ii) the sum of the Senior Interest Distribution Amount or Aggregate Senior Interest Distribution Amount, as applicable, the Senior Principal Distribution Amount or Aggregate Senior Principal Distribution Amount (both determined without regard to clause (iv) of the definition of “Senior Principal Distribution Amount”), as applicable, the Class A-P Principal Distribution Amount for loan group I or loan group II, as applicable (determined without regard to clause (v) of the definition of “Class A-P Principal Distribution Amount”), and the aggregate amount of Accrued Certificate Interest on the Class M, Class B-1 and Class B-2 Certificates. Excess Subordinate Principal Amount—With respect to a loan group and any distribution date on which the Certificate Principal Balance of the most subordinate class or classes of certificates related to that loan group then outstanding is to be reduced to zero and on which Realized Losses are to be allocated to that class or those classes, the amount, if any, by which (i) the amount of principal that would otherwise be distributable on that class or those classes of certificates on that distribution date is greater than (ii) the excess, if any, of the aggregate Certificate Principal Balance ofthat class or those classes of certificates immediately prior to that distribution date over the aggregate amount of Realized Losses to be allocated to that class or those classes of certificates on that distribution date, as reduced by any amount calculated with respect to that loan group pursuant to clause (v) of the definition of “Class A-P Principal Distribution Amount.”The Excess Subordinate Principal Amount will be allocated between the loan groups on a pro rata basis in accordance with the amount of Realized Losses on the mortgage loans in each loan group allocated to the certificates on that distribution date. Final Disposition—With respect to a defaulted mortgage loan, a Final Disposition is deemed to have occurred upon a determination by the master servicer that it has received all Insurance Proceeds, Liquidation Proceeds and other payments or cash recoveries which the master servicer reasonably and in good faith expects to be finally recoverable with respect to the mortgage loan. Interest Accrual Period—For all classes of certificates, other than the Adjustable Rate Certificates, the calendar month preceding the month in which the distribution date occurs. The Interest Accrual Period for the Adjustable Rate Certificates is the one-month period commencing on the 25th day of the month preceding the month in which the distribution date occurs and ending on the 24th day of the month in which the distribution date occurs.Notwithstanding the foregoing, the distributions of interest on any distribution date for all classes of certificates, including the Adjustable Rate Certificates, will reflect interest accrued, and receipts for that interest accrued, on the mortgage loans for the preceding calendar month, as may be reduced by any Prepayment Interest Shortfall and other shortfalls in collections of interest to the extent described in this prospectus supplement. Jump Scheduled Balance—With respect to the Class I-A-4 and any distribution date, the amount set forth in table entitled “Jump Scheduled Balance” under “—Principal Distributions on the Senior Certificates,” opposite that distribution date. Lockout Percentage—For any distribution date occurring prior to the distribution date in April 2011, 0%.For any distribution date occurring after the first five years following the issuance date, a percentage determined as follows: · for any distribution date during the sixth year after the issuance date, 30%; · for any distribution date during the seventh year after the issuance date, 40%; · for any distribution date during the eighth year after the issuance date, 60%; · for any distribution date during the ninth year after the issuance date, 80%; and · for any distribution date thereafter, 100%. Net Mortgage Rate—As to a mortgage loan, the mortgage rate minus the rate per annum at which the related master servicing and subservicing fees accrue. Non-Discount Mortgage Loan—The mortgage loans other than the Discount Mortgage Loans. Notional Amount—As of any date of determination, the Notional Amount of the Class I-A-2 Certificates is equal to the Certificate Principal Balance of the Class I-A-1 Certificates immediately prior to that date. The Notional Amount of the Class I-A-2 Certificates was approximately $51,956,419 after giving effect to distributions on the August 25, 2007 distribution date.As of any date of determination, the Notional Amount of the Class I-A-6 Certificates is equal to (0.50/6.00) multiplied by the aggregate certificate principal balance of the Class I-A-1, Class I-A-3, Class I-A-4 and Class I-A-5 Certificates immediately prior to that date. The Notional Amount of the Class I-A-6 Certificates was approximately $6,364,402 after giving effect to distributions on the August 25, 2007 distribution date.As of any date of determination, the Notional Amount of the Class I-A-9 Certificates is equal to the Certificate Principal Balance of the Class I-A-8 Certificates immediately prior to that date. The Notional Amount of the Class I-A-9 Certificates was approximately $46,630,010 after giving effect to distributions on the August 25, 2007 distribution date.As of any date of determination, the Notional Amount of the Class I-A-V Certificates is equal to the aggregate Stated Principal Balance of the group I loans prior to that date.The Notional Amount of the Class I-A-V Certificates was approximately $327,840,126 after giving effect to distributions on the August 25, 2007 distribution date.As of any date of determination, the Notional Amount of the Class II-A-V Certificates is equal to the aggregate Stated Principal Balance of the group II loans prior to that date.The Notional Amount of the Class II-A-V Certificates was approximately $396,649,166 after giving effect to distributions on the August 25, 2007 distribution date.Reference to a Notional Amount is solely for convenience in specific calculations and does not represent the right to receive any distributions allocable to principal. Record Date—With respect to any certificates, other than the Adjustable Rate Certificates for so long as the Adjustable Rate Certificates are in book-entry form, and any distribution date, the close of business on the last business day of the preceding calendar month. With respect to the Adjustable Rate Certificates and any distribution date provided the Adjustable Rate Certificates are in book-entry form, the close of business on the business day prior to that distribution date Senior Accelerated Distribution Percentage—For any loan group and any distribution date occurring prior to the distribution date in April 2011, 100%.The Senior Accelerated Distribution Percentage for any distribution date and any loan group occurring after the first five years following the issuance date will be as follows: · for any distribution date during the sixth year after the issuance date, the related Senior Percentage for that distribution date plus 70% of the related Subordinate Percentage for that distribution date; · for any distribution date during the seventh year after the issuance date, the related Senior Percentage for that distribution date plus 60% of the related Subordinate Percentage for that distribution date; · for any distribution date during the eighth year after the issuance date, the related Senior Percentage for that distribution date plus 40% of the related Subordinate Percentage for that distribution date; · for any distribution date during the ninth year after the issuance date, the related Senior Percentage for that distribution date plus 20% of the related Subordinate Percentage for that distribution date; and · for any distribution date thereafter, the related Senior Percentage for that distribution date. If on any distribution date the weighted average of the Senior Percentages for both loan groups, weighted on the basis of the Stated Principal Balances of the mortgage loans in the related loan group excluding the Discount Fraction of the Discount Mortgage Loans exceeds the weighted average of the initial Senior Percentages, calculated on that basis, each of the Senior Accelerated Distribution Percentages for that distribution date will once again equal 100%. Any scheduled reduction to each Senior Accelerated Distribution Percentage shall not be made as of any distribution date unless either: (a)(i)(X)the outstanding principal balance of mortgage loans in both loan groups delinquent 60 days or more, including mortgage loans in foreclosure and REO, averaged over the last six months, as a percentage of the aggregate outstanding Certificate Principal Balance of the Class M Certificates and Class B Certificates, is less than 50% or (Y) the outstanding principal balance of mortgage loans in both loan groups delinquent 60 days or more, including mortgage loans in foreclosure and REO, averaged over the last six months, as a percentage of the aggregate outstanding principal balance of all mortgage loans averaged over the last six months, does not exceed 2%, and (ii)Realized Losses on the mortgage loans in both loan groups to date for that distribution date, if occurring during the sixth, seventh, eighth, ninth or tenth year, or any year thereafter, after the issuance date, are less than 30%, 35%, 40%, 45% or 50%, respectively, of the sum of the initial Certificate Principal Balances of the Class M Certificates and Class B Certificates; or (b)(i)the outstanding principal balance of mortgage loans in both loan groups delinquent 60 days or more, including mortgage loans in foreclosure and REO, averaged over the last six months, as a percentage of the aggregate outstanding principal balance of all mortgage loans averaged over the last six months, does not exceed 4%, and (ii)Realized Losses on the mortgage loans in both loan groups to date for that distribution date, if occurring during the sixth, seventh, eighth, ninth or tenth year or any year thereafter, after the issuance date, are less than 10%, 15%, 20%, 25% or 30%, respectively, of the sum of the initial Certificate Principal Balances of the Class M Certificates and Class B Certificates. Notwithstanding the foregoing, upon reduction of the Certificate Principal Balances of the Senior Certificates related to a loan group, other than the Class A-P Certificates, to zero, the related Senior Accelerated Distribution Percentage will equal 0%. Senior Interest Distribution Amount—With respect to any distribution date and loan group the amount of Accrued Certificate Interest to be distributed to the holders of the related Senior Certificates for that distribution date, including, with respect to the Certificate Group relating to the group I loans, the Aggregate Accrual Distribution Amount. Senior Percentage—The Class I-A Percentage or the Class II-A Percentage, as applicable. Senior Principal Distribution Amount—With respect to any distribution date and a loan group the lesser of (a) the balance of the related Available Distribution Amount remaining after the related Senior Interest Distribution Amount and related Class A-P Principal Distribution Amount (determined without regard to clause (v) of the definition of “Class A-P Principal Distribution Amount”), in each case, for the related loan group have been distributed and (b) the sum of: (i)the product of (A) the then-applicable related Senior Percentage and (B) the aggregate of the following amounts: (1)the principal portion of all scheduled monthly payments on the mortgage loans in the related loan group other than the related Discount Fraction of the principal portion of those payments with respect to each Discount Mortgage Loan in the related loan group, due during the related Due Period, whether or not received on or prior to the related determination date; (2)the principal portion of all proceeds of the repurchase of a mortgage loan in the related loan group or, in the case of a substitution, amounts representing a principal adjustment, other than the related Discount Fraction of the principal portion of those proceeds with respect to each Discount Mortgage Loan in the related loan group, as required by the pooling and servicing agreement during the preceding calendar month; and (3)the principal portion of all other unscheduled collections, including Subsequent Recoveries, received with respect to the related loan group during the preceding calendar month, other than full and partial mortgagor prepayments and any amounts received in connection with a Final Disposition of a mortgage loan described in clause (ii) below, to the extent applied as recoveries of principal, other than the related Discount Fraction of the principal portion of those unscheduled collections, with respect to each Discount Mortgage Loan in the related loan group; (ii)in connection with the Final Disposition of a mortgage loan in the related loan group that occurred in the preceding calendar month an amount equal to the lesser of: (1)the then-applicable related Senior Percentage of the Stated Principal Balance of the mortgage loan, other than the related Discount Fraction of the Stated Principal Balance, with respect to a Discount Mortgage Loan; and (2)the then-applicable related Senior Accelerated Distribution Percentage of the related unscheduled collections, including Insurance Proceeds and Liquidation Proceeds, to the extent applied as recoveries of principal, in each case other than the portion of the collections, with respect to a Discount Mortgage Loan in the related loan group included in clause (iii) of the definition of Class A-P Principal Distribution Amount; (iii)the then-applicable related Senior Accelerated Distribution Percentage of the aggregate of all partial mortgagor prepayments made during the preceding calendar month and mortgagor prepayments in full made during the related Prepayment Period, with respect to the related loan group other than the related Discount Fraction of mortgagor prepayments, with respect to each Discount Mortgage Loan in the related loan group; (iv)any Excess Subordinate Principal Amount allocated to the related loan group as described in the definition of Excess Subordinate Principal Amount, for that distribution date; (v)any additional amounts from the other loan group to be included in the Senior Principal Distribution Amount with respect to such loan group pursuant to the first paragraph of clause (c) under “—Principal Distributions on the Senior Certificates”; and (vi)any amounts allocable to principal for any previous distribution date calculated pursuant to clauses (i) through (iii) above that remain undistributed to the extent that any of those amounts are not attributable to Realized Losses which were allocated to the Class M Certificates or the Class B Certificates; minus (vii)the related Capitalization Reimbursement Amount for such distribution date, other than the related Discount Fraction of any portion of that amount related to each Discount Mortgage Loan in the related loan group multiplied by a fraction, the numerator of which is the related Senior Principal Distribution Amount, without giving effect to this clause (vii), and the denominator of which is the sum of the principal distribution amounts for all classes of related certificates, other than the related Class A-P Certificates, payable from the Available Distribution Amount for the related loan group without giving effect to any reductions for the related Capitalization Reimbursement Amount. Subordinate Percentage—With respect to any loan group as of any date of determination a percentage equal to 100% minus the related Senior Percentage as of that date. Subsequent Recoveries—Subsequent recoveries, net of reimbursable expenses, with respect to mortgage loans that have been previously liquidated and that resulted in a Realized Loss. Interest Distributions Holders of each class of Senior Certificates other than the Principal Only Certificates will be entitled to receive interest distributions in an amount equal to the Accrued Certificate Interest on that class on each distribution date, to the extent of the related Available Distribution Amount, other than the Aggregate Accrual Distribution Amount, for that distribution date, commencing on the first distribution date in the case of all classes of Senior Certificates entitled to interest distributions, other than the Accrual Certificates, and commencing on the related Accretion Termination Date in the case of the Accrual Certificates.Holders of the Class I-A-1 Certificates and Class I-A-8 Certificates will also be entitled to receive payments, if any, made pursuant to the related yield maintenance agreement as described in this prospectus supplement. Holders of each class of Class M Certificates will be entitled to receive interest distributions in an amount equal to the Accrued Certificate Interest on that class on each distribution date, to the extent of the Available Distribution Amount for that distribution date after distributions of interest and principal to the Senior Certificates, reimbursements for some Advances to the master servicer and distributions of interest and principal to any class of Class M Certificates having a higher payment priority. The Principal Only Certificates are not entitled to distributions of interest. Prepayment Interest Shortfalls will result because interest on prepayments in full is paid by the related mortgagor only to the date of prepayment, and because no interest is distributed on prepayments in part, as these prepayments in part are applied to reduce the outstanding principal balance of the related mortgage loans as of the Due Date in the month of prepayment. However, with respect to any distribution date, any Prepayment Interest Shortfalls resulting from prepayments in full or prepayments in part made on a mortgage loan in a loan group during the preceding calendar month that are being distributed to the related certificateholders on that distribution date will be offset by the master servicer, but only to the extent those Prepayment Interest Shortfalls do not exceed an amount equal to the lesser of (a) one-twelfth of 0.125% of the aggregate Stated Principal Balance of the mortgage loans in the related loan group immediately preceding that distribution date and (b) the sum of the master servicing fee payable to the master servicer for its master servicing activities and reinvestment income received by the master servicer on amounts payable with respect to the mortgage loans in the related loan group and that distribution date.No assurance can be given that the master servicing compensation available to cover Prepayment Interest Shortfalls will be sufficient therefor.Any Prepayment Interest Shortfalls which are not covered by the master servicer on any distribution date will not be reimbursed on any future distribution date.See “Pooling and Servicing Agreement—Servicing and Other Compensation and Payment of Expenses” in this prospectus supplement. If on any distribution date the Available Distribution Amount with respect to a loan group is less than the Accrued Certificate Interest on the Senior Certificates payable from that loan group, the shortfall will be allocated among the holders of the related Senior Certificates in proportion to the respective amounts of Accrued Certificate Interest payable from that loan group for that distribution date.In addition, the amount of any such interest shortfalls that are covered by subordination, specifically, interest shortfalls not described in clauses (i) through (iv) in the definition of Accrued Certificate Interest, will be unpaid Accrued Certificate Interest and will be distributable to holders of the certificates of those classes entitled to those amounts on subsequent distribution dates, in each case to the extent of available funds for the related loan group after interest distributions as described in this prospectus supplement.However, any interest shortfalls resulting from the failure of the yield maintenance agreement provider to make payments pursuant to the yield maintenance agreements will not be unpaid Accrued Certificate Interest and will not be paid from any source on any distribution date. These interest shortfalls could occur, for example, if delinquencies on the mortgage loans in a loan group were exceptionally high and were concentrated in a particular month and Advances by the master servicer did not cover the shortfall.Any amounts so carried forward will not bear interest.Any interest shortfalls will not be offset by a reduction in the servicing compensation of the master servicer or otherwise, except to the limited extent described in the second preceding paragraph with respect to Prepayment Interest Shortfalls. Prior to the distribution date on which the related Accretion Termination Date occurs, interest shortfalls allocated to the related Accrual Certificates will reduce the amount that is added to the Certificate Principal Balance of those certificates in respect of Accrued Certificate Interest on that distribution date, and will result in a corresponding reduction of the amount available for distributions relating to principal on the Accretion Directed Certificates and will cause the Certificate Principal Balances of those certificates to be reduced to zero later than would otherwise be the case.See “Certain Yield and Prepayment Considerations” in this prospectus supplement.Because any interest shortfalls allocated to the Accrual Certificates prior to the related Accretion Termination Date will result in the Certificate Principal Balance of those certificates being less than they would otherwise be, the amount of Accrued Certificate Interest that will accrue on those certificates in the future and the amount that will be available for distributions relating to principal on the Accretion Directed Certificates will be reduced. The pass-through rates on all classes of certificates, other than the Adjustable Rate, Variable Strip and Principal Only Certificates, are fixed and are listed on page S-8 of this prospectus supplement. The pass-through rates on the Adjustable Rate Certificates are calculated as follows: (1)The pass-through rate on the Class I-A-1 Certificates with respect to the Interest Accrual Period related to the August 25, 2007 distribution date was 5.86983% per annum, and as to any Interest Accrual Period thereafter, will be a per annum rate equal to LIBOR plus 0.70%, with a maximum rate of the Available Funds Cap and a minimum rate of 0.70% per annum. (2)The pass-through rate on the Class I-A-2 Certificates with respect to the Interest Accrual Period related to the August 25, 2007 distribution date was 0.00% per annum, and as to any Interest Accrual Period thereafter, will be a per annum rate equal to 4.80% minus LIBOR, with a maximum rate of 4.80% per annum and a minimum rate of 0.00% per annum. (3)The pass-through rate on the Class I-A-8 Certificates with respect to the Interest Accrual Period related to the August 25, 2007 distribution date was 5.72000% per annum, and as to any Interest Accrual Period thereafter, will be a per annum rate equal to LIBOR plus 0.40%, with a maximum rate of the Available Funds Cap and a minimum rate of 0.40% per annum. (4)The pass-through rate on the Class I-A-9 Certificates with respect to the Interest Accrual Period related to the August 25, 2007 distribution date was 0.28000% per annum, and as to any Interest Accrual Period thereafter, will be a per annum rate equal to 5.60% minus LIBOR, with a maximum rate of 5.60% per annum and a minimum rate of 0.00% per annum. The pass-through rate on the Class A-V Certificates on each distribution date will equal the weighted average, based on the Stated Principal Balance of the mortgage loans immediately preceding that distribution date, of the pool strip rates on each of the mortgage loans in the related loan group.The pool strip rate on any mortgage loan in loan group I is equal to its Net Mortgage Rate minus 6.00%, but not less than 0.00%.The pool strip rate on any mortgage loan in loan group II is equal to its Net Mortgage Rate minus 6.50%, but not less than 0.00%.As of the reference date, the pool strip rates on the mortgage loans in loan group I ranged between 0.00% and 1.92% per annum.As of the reference date, the pool strip rates on the mortgage loans in loan group II ranged between 0.00% and 3.05% per annum.The pass-through rates on the Class I-A-V Certificates and the Class II-A-V Certificates as of the reference date were approximately 0.5150% and 0.3198% per annum, respectively. As described in this prospectus supplement, the Accrued Certificate Interest allocable to Class A-VCertificates is based on the Notional Amount of that class. Principal Distributions on the Class A-V Certificates The holders of the Class I-A-V Certificates and Class II-A-V Certificates are not entitled to distributions of principal. Allocation of Losses; Subordination The subordination provided to the Senior Certificates by the Class B Certificates and Class M Certificates and the subordination provided to each class of Class M Certificates by the Class B Certificates and by any class of Class M Certificates subordinate thereto will cover Realized Losses on the mortgage loans that are Defaulted Mortgage Losses, Fraud Losses, Bankruptcy Losses and Special Hazard Losses.Any Realized Losses will be allocated as follows: · first, to the Class B Certificates; · second, to the Class M-3 Certificates; · third, to the Class M-2 Certificates; and · fourth, to the Class M-1 Certificates; in each case until the Certificate Principal Balance of that class of certificates has been reduced to zero; and thereafter, if any Realized Loss is on a Discount Mortgage Loan, to the related Class A-P Certificates in an amount equal to the related Discount Fraction of the principal portion of the Realized Loss until the Certificate Principal Balance of such Class A-P Certificates has been reduced to zero, and the remainder of the Realized Losses on Discount Mortgage Loans in each loan group and the entire amount of Realized Losses on Non-Discount Mortgage Loans in each loan group, will be allocated on a pro rata basis to the (i) the Group I Senior Certificates and, in the case of the interest portion of such Realized Loss, Class I-A-V Certificates, in case of such Realized Losses on group I loans; provided, however, that up to $3,462,790 of such losses otherwise allocable to the Class I-A-10 Certificates, up to $778,750 of such losses otherwise allocable to the Class I-A-12 Certificates and up to $1,027,600 of such losses otherwise allocable to the Class I-A-14 Certificates will be allocated to the Senior Support Certificates until the Certificate Principal Balance of the Senior Support Certificates has been reduced to zero; and (ii) Group II Senior Certificates and, in the case of the interest portion of such Realized Losses, Class II-A-V Certificates, in case of such Realized Losses on group II loans. Investors in the Senior Certificates should be aware that because the Class M Certificates and Class B Certificates represent interests in both loan groups, the Certificates Principal Balance of the Class M Certificates and Class B Certificates could be reduced to zero as a result of a disproportionate amount of Realized Losses on the mortgage loans in the non-related loan group. Therefore, although Realized Losses on the Mortgage Loans in one loan group may only be allocated to the related Senior Certificates, the allocations to the Class M Certificates and Class B Certificates of Realized Losses on the mortgage loans in the other loan group will reduce the subordination provided to the Senior Certificates by the Class M Certificates and Class B Certificates and increase the likelihood that Realized Losses may be allocated to any class of Senior Certificates. Any allocation of a Realized Loss, other than a Debt Service Reduction, to a certificate will be made by reducing: · its Certificate Principal Balance, in the case of the principal portion ofthe Realized Loss, in each case until the Certificate Principal Balance of that class has been reduced to zero, provided that no reduction shall reduce the aggregate Certificate Principal Balance of the Certificates below the aggregate Stated Principal Balance of the mortgage loans; and · the Accrued Certificate Interest thereon, in the case of the interest portion of the Realized Loss, by the amount so allocated as of the distribution date occurring in the month following the calendar month in which the Realized Loss was incurred. In addition, any allocation of a Realized Loss to a Class M Certificate may also be made by operation of the payment priority to the Senior Certificates described under “—Principal Distributions on the Senior Certificates” and any class of Class M Certificates with a higher payment priority. As used in this prospectus supplement, subordination refers to the provisions discussed above for the sequential allocation of Realized Losses among the various classes, as well as all provisions effecting those allocations including the priorities for distribution of cash flows in the amounts described in this prospectus supplement. In instances in which a mortgage loan is in default or if default is reasonably foreseeable, and if determined by the master servicer to be in the best interest of the certificateholders, the master servicer or subservicer may permit servicing modifications of the mortgage loan rather than proceeding with foreclosure, as described under “Description of the Certificates—Servicing and Administration of Mortgage Collateral” in the prospectus.However the master servicer’s and the subservicer’s ability to perform servicing modifications will be subject to some limitations, including but not limited to the following.Advances and other amounts may be added to the outstanding principal balance of a mortgage loan only once during the life of a mortgage loan.Any amounts added to the principal balance of the mortgage loan, or capitalized amounts added to the mortgage loan, will be required to be fully amortized over the remaining term of the mortgage loan.All capitalizations are to be implemented in accordance withResidential Funding’s program guide and may be implemented only by subservicers that have beenapproved by the master servicer for that purpose. The final maturity of any mortgage loan shall not be extended beyond the assumed final distribution date.No servicing modification with respect to a mortgage loan will have the effect of reducing the mortgage rate below one-half of the mortgage rate as in effect on the cut-off date, but not less than the servicing fee rate.Further, the aggregate current principal balance of all mortgage loans subject to modifications can be no more than five percent (5%) of the aggregate principal balance of the mortgage loans as of the cut-off date, but this limit may increase from time to time with the consent of the rating agencies. Any Advances made on any mortgage loan will be reduced to reflect any related servicing modifications previously made.The mortgage rate and Net Mortgage Rate as to any mortgage loan will be deemed not reduced by any servicing modification, so that the calculation of Accrued Certificate Interest payable on the offered certificates will not be affected by the servicing modification. Allocations of the principal portion of Debt Service Reductions to each class of Class M Certificates and Class B Certificates will result from the priority of distributions of the Available Distribution Amounts as described in this prospectus supplement, which distributions shall be made first to the Senior Certificates, second to the Class M Certificates in the order of their payment priority and third to the Class B Certificates.An allocation of the interest portion of a Realized Loss as well as the principal portion of Debt Service Reductions will not reduce the level of subordination, as that term is defined in this prospectus supplement, until an amount in respect thereof has been actually disbursed to the Senior Certificateholders or the Class M Certificateholders, as applicable. The holders of the offered certificates will not be entitled to any additional payments with respect to Realized Losses from amounts otherwise distributable on any classes of certificates subordinate thereto, except in limited circumstances in respect of any Excess Subordinate Principal Amount, or in the case of Class A-P Collection Shortfalls, to the extent of related Eligible Funds.Accordingly, the subordination provided to the Senior Certificates, other than the Class A-P Certificates, and to each class of Class M Certificates by the respective classes of certificates subordinate thereto with respect to Realized Losses allocated on any distribution date will be effected primarily by increasing the related Senior Percentage, or the portion of the related pro rata share of future distributions of principal to which the Class M Certificates are entitled of the remaining mortgage loans.Because the Discount Fraction of each Discount Mortgage Loan will not change over time, the protection from losses provided to the Class A-P Certificates by the Class M Certificates and Class B Certificates is limited to the prior right of the Class A-P Certificates to receive distributions in respect of principal as described in this prospectus supplement.Furthermore, principal losses on the mortgage loans that are not covered by subordination will be allocated to the Class A-P Certificates only to the extent they occur on a Discount Mortgage Loan in the related loan group and only to the extent of the related Discount Fraction of those losses.The allocation of principal losses on the Discount Mortgage Loans may result in those losses being allocated in an amount that is greater or less than would have been the case had those losses been allocated in proportion to the Certificate Principal Balance of the related Class A-P Certificates.Thus, the Senior Certificates, other than the Class A-P Certificates, will bear the entire amount of losses on mortgage loans in the related loan group that are not allocated to the Class M Certificates and Class B Certificates, other than the amount allocable to the related Class A-P Certificates, which losses will be allocated among the (i) Class I-A Certificates and Class R-I Certificates and, in the case of the interest portion of such Realized Loss, Class I-A-V Certificates, in the case of a Realized Loss on a mortgage loan in group I or (ii) Class II-A, Class R-II and Class R-III Certificates and, in the case of the interest portion of such Realized Loss, Class II-A-V Certificates, in the case of a Realized Loss on a mortgage loan in loan group II, as described in this prospectus supplement. Because the Class A-P Certificates are entitled to receive in connection with the Final Disposition of a Discount Mortgage Loan in the related loan group or loan groups, on any distribution date, an amount equal to all unpaid related Class A-P Collection Shortfalls to the extent of related Eligible Funds on that distribution date, shortfalls in distributions of principal on any class of related Class M Certificates could occur under some circumstances, even if that class is not the most subordinate class of related certificates then outstanding with a Certificate Principal Balance greater than zero. An allocation of a Realized Loss on a “pro rata basis” among two or more classes of certificates means an allocation to each of those classes of certificates on the basis of its then outstanding Certificate Principal Balance prior to giving effect to distributions to be made on that distribution date in the case of an allocation of the principal portion of a Realized Loss, or based on the Accrued Certificate Interest thereon payable from the related loan group, in respect of that distribution date in the case of an allocation of the interest portion of a Realized Loss; provided that in determining the Certificate Principal Balance of the Accrual Certificates for the purpose of allocating any portion of a Realized Loss to those certificates, the Certificate Principal Balance of those certificates shall be deemed to be the lesser of: · the original Certificate Principal Balance of those certificates, and · the Certificate Principal Balance of those certificates prior to giving effect to distributions to be made on that distribution date. In order to maximize the likelihood of distribution in full of the Senior Interest Distribution Amount, Class A-P Principal Distribution Amount and Senior Principal Distribution Amount, in each case for each loan group on each distribution date, holders of the related Senior Certificates have a right to distributions of the related Available Distribution Amount that is prior to the rights of the holders of the Class M Certificates and Class B Certificates, to the extent necessary to satisfy the Senior Interest Distribution Amount, Class A-P Principal Distribution Amount and Senior Principal Distribution Amount, in each case, with respect to the related loan group.Similarly, holders of the Class M Certificates have a right to distributions of the Available Distribution Amounts prior to the rights of holders of the Class B Certificates and holders of any class of Class M Certificates with a lower payment priority. The application of the related Senior Accelerated Distribution Percentage, when it exceeds the related Senior Percentage, to determine the related Senior Principal Distribution Amount will accelerate the amortization of the related Senior Certificates, other than the related Class A-P Certificates, in the aggregate relative to the actual amortization of the related mortgage loans.The Class A-P Certificates will not receive more than the Discount Fraction of any unscheduled payment relating to a Discount Mortgage Loan in the related loan group.To the extent that the Senior Certificates in the aggregate, other than the Class A-P Certificates, are amortized faster than the mortgage loans in their respective loan groups, in the absence of offsetting Realized Losses allocated to the Class M Certificates and Class B Certificates, the percentage interest evidenced by the Senior Certificates in the related loan group will be decreased, with a corresponding increase in the interest in the trust evidenced by the Class M Certificates and Class B Certificates, thereby increasing, relative to their respective Certificate Principal Balances, the subordination afforded the Senior Certificates by the Class M Certificates and Class B Certificates collectively.In addition, if losses on the mortgage loans in a loan group exceed the amounts described in the definition of Senior Accelerated Distribution Percentage or the conditions described in clause (c) under “—Principal Distributions on the Senior Certificates” occur, a greater percentage of full and partial mortgagor prepayments may be allocated to the Senior Certificates in the aggregate, other than the related Class A-P Certificates, than would otherwise be the case, thereby accelerating the amortization of the Senior Certificates relative to the Class M Certificates and Class B Certificates. The priority of payments, including principal prepayments, among the Class M Certificates, as described in this prospectus supplement, also has the effect during some periods, in the absence of losses, of decreasing the percentage interest evidenced by any class of Class M Certificates with a higher payment priority, thereby increasing, relative to its Certificate Principal Balance, the subordination afforded to that class of the Class M Certificates by the Class B Certificates and any class of Class M Certificates with a lower payment priority. Notwithstanding the foregoing, the provisions relating to subordination will not be applicable in connection with a Bankruptcy Loss so long as the master servicer has notified the trustee in writing that: · the master servicer is diligently pursuing any remedies that may exist in connection with the representations and warranties made regarding the related mortgage loan; and · either: · the related mortgage loan is not in default with regard to payments due thereunder; or · delinquent payments of principal and interest under the related mortgage loan and any premiums on any applicable standard hazard insurance policy and any related escrow payments relating to that mortgage loan are being advanced on a current basis by the master servicer or a subservicer. Advances Prior to each distribution date, the master servicer is required to make Advances of payments which were due on the mortgage loans on the Due Date in the related Due Period and not received on the business day next preceding the related determination date. These Advances are required to be made only to the extent they are deemed by the master servicer to be recoverable from related late collections, Insurance Proceeds, Liquidation Proceeds or amounts otherwise payable to the holders of the Class B Certificates or Class M Certificates.Recoverability is determined in the context of existing outstanding arrearages, the current loan-to-value ratio and an assessment of the fair market value of the related mortgaged property.The purpose of making these Advances is to maintain a regular cash flow to the certificateholders, rather than to guarantee or insure against losses.The master servicer will not be required to make any Advances with respect to reductions in the amount of the monthly payments on the mortgage loans due to Debt Service Reductions or the application of the Relief Act or similar legislation or regulations.Any failure by the master servicer to make an Advance as required under the pooling and servicing agreement will constitute an event of default thereunder, in which case the trustee, as successor master servicer, will be obligated to make any Advance, in accordance with the terms of the pooling and servicing agreement. All Advances will be reimbursable to the master servicer on a first priority basis from either (a) late collections, Insurance Proceeds and Liquidation Proceeds from the mortgage loan as to which such unreimbursed Advance was made or (b) as to any Advance that remains unreimbursed in whole or in part following the final liquidation of the related mortgage loan, from any amounts otherwise distributable on any of the Class B Certificates or Class M Certificates. In addition, if the Certificate Principal Balances of the Class M Certificates and Class B Certificates have been reduced to zero, any Advances previously made which are deemed by the master servicer to be nonrecoverable from related late collections, Insurance Proceeds and Liquidation Proceeds may be reimbursed to the master servicer out of any funds in the Custodial Account in respect of the related loan group prior to distributions on the Senior Certificates. The pooling and servicing agreement provides that the master servicer may enter into a facility with any person which provides that such person, or the advancing person, may directly or indirectly fund Advances and/or Servicing Advances, although no such facility will reduce or otherwise affect the master servicer’s obligation to fund these Advances and/or Servicing Advances.No facility will require the consent of the certificateholders or the trustee.Any Advances and/or Servicing Advances made by an advancing person would be reimbursed to the advancing person under the same provisions pursuant to which reimbursement would be made to the master servicer if those advances were funded by the master servicer, but on a priority basis in favor of the advancing person as opposed to the master servicer or any successor master servicer, and without being subject to any right of offset that the trustee or the trust might have against the master servicer or any successor master servicer. Certain Yield and Prepayment Considerations General The yield to maturity on each class of offered certificates will be primarily affected by the following factors: · the rate and timing of principal payments on the mortgage loans in the related loan group, including prepayments, defaults and liquidations, and repurchases due to breaches of representations or warranties; · realized losses and interest shortfalls on the mortgage loans in the related loan group; · the pass-through rate on the offered certificates; · with respect to the Class I-A-1 Certificates and Class I-A-8 Certificates, payments, if any, made pursuant to the related yield maintenance agreement; and · the purchase price paid for the offered certificates. For additional considerations relating to the yields on the offered certificates, see “Yield Considerations” and “Maturity and Prepayment Considerations” in the prospectus. Prepayment Considerations Because of the notional amount of the offered certificates is equal to the aggregate stated principal balance of the mortgage loans, the yields to maturity and the aggregate amount of distributions on each class of the offered certificates will be affected by the rate and timing of principal payments on the mortgage loans in the related loan group.The yields may be adversely affected by a higher or lower than anticipated rate of principal payments on the mortgage loans in the related loan group.The rate of principal payments on the mortgage loans will in turn be affected by the amortization schedules of the mortgage loans, the rate and timing of mortgagor prepayments on the mortgage loans by the mortgagors, liquidations of defaulted mortgage loans and purchases of mortgage loans due to breaches of some representations and warranties. The timing of changes in the rate of prepayments, liquidations and purchases of the mortgage loans in the related loan group may significantly affect the yield to an investor, even if the average rate of principal payments experienced over time is consistent with an investor’s expectation.In addition, the rate of prepayments of the mortgage loans and the yields to investors on the related certificates may be affected by refinancing programs, which may include general or targeted solicitations, as described under “Maturity and Prepayment Considerations” in the prospectus.Since the rate and timing of principal payments on the mortgage loans will depend on future events and on a variety of factors, as described in this prospectus supplement and in the prospectus under “Yield Considerations” and “Maturity and Prepayment Considerations”, no assurance can be given as to the rate or the timing of payments on the offered certificates. The mortgage loans in most cases may be prepaid by the mortgagors at any time without payment of any prepayment fee or penalty, although approximately 3.9%, 10.0% and 7.2% of the group I, group II and all mortgage loans, respectively, by aggregate principal balance provide for payment of a prepayment charge, which may have a substantial effect on the rate of prepayment of those mortgage loans.See “Description of the Mortgage Pool—Mortgage Pool Characteristics” in this prospectus supplement. Some state laws restrict the imposition of prepayment charges even when the mortgage loans expressly provide for the collection of those charges.It is possible that prepayment charges and late fees may not be collected even on mortgage loans that provide for the payment of these chargesIn any case, these amounts will not be available for distribution on the offered certificates.See “Certain Legal Aspects of Mortgage Loans and Contracts—Default Interest and Limitations on Prepayments”in the prospectus. Factors affecting prepayment, including defaults and liquidations, of mortgage loans include changes in mortgagors’ housing needs, job transfers, unemployment, mortgagors’ net equity in the mortgaged properties, changes in the value of the mortgaged properties, mortgage market interest rates, solicitations and servicing decisions.In addition, if prevailing mortgage rates fell significantly below the mortgage rates on the mortgage loans, the rate of prepayments, including refinancings, would be expected to increase.Conversely, if prevailing mortgage rates rose significantly above the mortgage rates on the mortgage loans, the rate of prepayments on the mortgage loans would be expected to decrease. The rate of defaults on the mortgage loans will also affect the rate and timing of principal payments on the mortgage loans.In general, defaults on mortgage loans are expected to occur with greater frequency in their early years.As a result of the program criteria and underwriting standards applicable to the mortgage loans, the mortgage loans may experience rates of delinquency, foreclosure, bankruptcy and loss that are higher than those experienced by mortgage loans that satisfy the standards applied by Fannie Mae and Freddie Mac first mortgage loan purchase programs, or by Residential Funding for the purpose of acquiring mortgage loans to collateralize securities issued by Residential Funding Mortgage Securities I, Inc.For example, the rate of default on mortgage loans that are secured by non-owner occupied properties, mortgage loans made to borrowers whose income is not required to be provided or verified, mortgage loans made to borrowers with high debt-to-income ratios, and mortgage loans with high LTV ratios, may be higher than for other types of mortgage loans.See “Description of the Mortgage Pool—The Program” in this prospectus supplement.Furthermore, the rate and timing of prepayments, defaults and liquidations on the mortgage loans will be affected by the general economic condition of the region of the country in which the related mortgaged properties are located.The risk of delinquencies and loss is greater and prepayments are less likely in regions where a weak or deteriorating economy exists, as may be evidenced by, among other factors, increasing unemployment or falling property values.See “Maturity and Prepayment Considerations” in the prospectus. Most of the mortgage loans contain due-on-sale clauses.The terms of the pooling and servicing agreement generally require the master servicer or any subservicer, as the case may be, to enforce any due-on-sale clause to the extent it has knowledge of the conveyance or the proposed conveyance of the underlying mortgaged property and to the extent permitted by applicable law, except that any enforcement action that would impair or threaten to impair any recovery under any related insurance policy will not be required or permitted. Investors in the Class M Certificates should also be aware that on any distribution date on which the Senior Accelerated Distribution Percentage with respect to a loan group equals 100%, the Class M Certificates will not be entitled to distributions of mortgagor prepayments with respect to the related loan group for that distribution date and the weighted average lives of the Class M Certificates could be significantly affected thereby.In addition, under the circumstances described in clause (c) under the heading “Description of the Certificates—Principal Distributions on the Senior Certificates” in this prospectus supplement, mortgagor prepayments from a loan group otherwise distributable to the holders of the Class M Certificates will be distributed to the holders of the Senior Certificates related to the otherloan group, thus increasing the weighted average lives of the Class M Certificates. Mortgage Loans with Interest Only Periods Approximately 36.3% and 39.2% of the group I loans and group II loans, respectively, have an interest only period not exceeding ten years.During this period, the payment made by the related borrower will be less than it would be if the mortgage loan amortized.In addition, the mortgage loan balance will not be reduced by the principal portion of scheduled monthly payments during this period. After the initial interest only period, the scheduled monthly payment on these mortgage loans will increase, which may result in increased delinquencies by the related borrowers, particularly if interest rates have increased and the borrower is unable to refinance.In addition, losses may be greater on these mortgage loans as a result of the mortgage loan not amortizing during the early years of these mortgage loans. Although the amount of principal included in each scheduled monthly payment for a traditional mortgage loan is relatively small during the first few years after the origination of a mortgage loan, in the aggregate the amount can be significant. Mortgage loans with an initial interest only period are relatively new in the mortgage marketplace.The performance of these mortgage loans may be significantly different than mortgage loans that fully amortize.In particular, there may be a higher expectation by these borrowers of refinancing their mortgage loans with a new mortgage loan, in particular one with an initial interest only period, which may result in higher prepayment speeds than would otherwise be the case.In addition, the failure to build equity in the related mortgaged property by the related mortgagor may affect the delinquency and prepayment experience of these mortgage loans. Realized Losses and Interest Shortfalls The yields to maturity and the aggregate amount of distributions on the offered certificates will be affected by the timing of mortgagor defaults resulting in Realized Losses.The timing of Realized Losses on the mortgage loans and the allocation of Realized Losses to the offered certificates could significantly affect the yield to an investor in the offered certificates.In addition, Realized Losses on the mortgage loans may affect the market value of the offered certificates, even if these losses are not allocated to the offered certificates. Investors in the Senior Certificates should be aware that because the Class M Certificates and Class B Certificates represent interests in both loan groups, the Certificate Principal Balances of the Class M Certificates and Class B Certificates could be reduced to zero as a result of a disproportionate amount of Realized Losses on the mortgage loans in the other loan group.Therefore, although Realized Losses on the mortgage loans in one loan group may only be allocated to the related Senior Certificates, the allocation to the Class M Certificates and Class B Certificates of Realized Losses on the mortgage loans in the other loan group will increase the likelihood that Realized Losses may be allocated to those Senior Certificates. As described under “Description of the Certificates—Allocation of Losses; Subordination” and “—Advances,” amounts otherwise distributable to holders of one or more classes of the Class M Certificates may be made available to protect the holders of the Senior Certificates and holders of anyClass M Certificates with a higher payment priority against interruptions in distributions due to some mortgagor delinquencies, to the extent not covered by Advances.These delinquencies may affect the yields to investors on those classes of the Class M Certificates, and, even if subsequently cured, may affect the timing of the receipt of distributions by the holders of those classes of Class M Certificates.Furthermore, the Class A-P Certificates will share in the principal portion of Realized Losses on the mortgage loans only to the extent that they are incurred with respect to Discount Mortgage Loans in the related loan group and only to the extent of the related Discount Fraction of those losses.Thus, after the Class B Certificates and the Class M Certificates are retired, the related Senior Certificates, other than the related Class A-P Certificates, may be affected to a greater extent by losses on Non-Discount Mortgage Loans in the related loan group than losses on Discount Mortgage Loans in the related loan group. The amount of interest otherwise payable to holders of the offered certificates will be reduced by any interest shortfalls with respect to the related loan group or groups to the extent not covered by subordination or the master servicer, including Prepayment Interest Shortfalls.These shortfalls will not be offset by a reduction in the servicing fees payable to the master servicer or otherwise, except as described in this prospectus supplement with respect to Prepayment Interest Shortfalls.See “Yield Considerations” in the prospectus and “Description of the Certificates—Interest Distributions” in this prospectus supplement for a discussion of the effect of principal prepayments on the mortgage loans on the yields to maturity of the offered certificates and possible shortfalls in the collection of interest. The yields to investors in the offered certificates will be affected by Prepayment Interest Shortfalls allocable thereto on any distribution date to the extent that those shortfalls exceed the amount offset by the master servicer.See “Description of the Certificates—Interest Distributions” in this prospectus supplement. The recording of mortgages in the name of MERS is a relatively new practice in the mortgage lendingindustry.While the depositor expects that the master servicer or applicable subservicer will be able to commence foreclosure proceedings on the mortgaged properties, when necessary and appropriate, public recording officers and others in the mortgage industry, however, may have limited, if any, experience with lenders seeking to foreclose mortgages, assignments of which are registered with MERS.Accordingly, delays and additional costs in commencing, prosecuting and completing foreclosure proceedings, defending litigation commenced by third parties and conducting foreclosure sales of the mortgaged properties could result.Those delays and additional costs could in turn delay the distribution of liquidation proceeds to the certificateholders and increase the amount of Realized Losses on the mortgage loans.In addition, if, as a result of MERS discontinuing or becoming unable to continue operations in connection with the MERS® System, it becomes necessary to remove any mortgage loan from registration on the MERS® System and to arrange for the assignment of the related mortgages to the trustee, then any related expenses shall be reimbursable by the trust to the master servicer, which will reduce the amount available to pay principal of and interest on the class or classes of certificates with Certificate Principal Balances greater than zero with the lowest payment priorities.For additional information regarding the recording of mortgages in the name of MERS see “Description of the Mortgage Pool—Mortgage Pool Characteristics” in this prospectus supplement and “Description of the Certificates—Assignment of Mortgage Loans” in the prospectus. Pass-Through Rates The yields to maturity on the offered certificates will be affected by their pass-through rates.The pass-through rate on the Variable Strip Certificates is based on the weighted average of the pool strip rates on the mortgage loans and these pool strip rates will not change in response to changes in market interest rates.Accordingly, if market interest rates or market yields for securities similar to the offered certificates were to rise, the market value of the offered certificates may decline. Purchase Price In addition, the yield to maturity on the offered certificates will depend on, among other things, the price paid by the holders of the offered certificates.The extent to which the yield to maturity of an offered certificate is sensitive to prepayments will depend, in part, upon the degree to which it is purchased at a discount or premium.For additional considerations relating to the yields on the offered certificates, see “Yield Considerations” and “Maturity and Prepayment Considerations” in the prospectus. Assumed Final Distribution Date The assumed final distribution date is March 25, 2036, which is the distribution date immediately following the latest scheduled maturity date for any mortgage loan.No event of default, change in the priorities for distribution among the various classes or other provisions under the pooling and servicing agreement will arise or become applicable solely by reason of the failure to retire the entire Certificate Principal Balance of any class of certificates on or before its assumed final distribution date. Variable Strip Certificate Yield Considerations The pre-tax yield to maturity on the Variable Strip Certificates will be extremely sensitive to both the timing of receipt of prepayments and the overall rate of principal prepayments and defaults on the Non-Discount Mortgage Loans, which rate may fluctuate significantly over time.Investors in the Variable Strip Certificates should fully consider the risk that a rapid rate of prepayments on the mortgage loans could result in the failure of those investors to fully recover their investments. Prepayments on mortgage loans are commonly measured relative to a prepayment standard or model.The prepayment model used in this prospectus supplement, the prepayment assumption, represents an assumed rate of prepayment each month relative to the then outstanding principal balance of a pool of new mortgage loans.A 100% prepayment assumption assumes a constant prepayment rate, or CPR, of 8.0% per annum of the then outstanding principal balance of the mortgage loans in the first month of the life of the mortgage loans and approximately an additional 1.45454545% per annum in each month thereafter until the twelfth month.Beginning in the twelfth month and in each month thereafter during the life of the mortgage loans, a 100% prepayment assumption assumes a constant prepayment rate of 24.0% per annum each month.As used in the table below, a 0% prepayment assumption assumes prepayment rates equal to 0% of the prepayment assumption—no prepayments.Correspondingly, a 200% prepayment assumption assumes prepayment rates equal to 200% ofthe prepayment assumption, and so forth.The prepayment assumption does not purport to be a historical description of prepayment experience or a prediction of the anticipated rate of prepayment of any pool of mortgage loans, including the mortgage loans. The tables captioned "Pre-Tax Yield to Maturity of the Class I-A-V Certificates at the Following Percentages of the Prepayment Assumptions for Loan Group I" and "Pre-Tax Yield to Maturity of the Class II-A-V Certificates at the Following Percentages of the Prepayment Assumptions for Loan Group II" have been prepared on the basis of assumptions as listed in this paragraph regarding the weighted average characteristics of the mortgage loans that are expected to be included in the trust as described in Annex I in this prospectus supplement and their performance.The tables assume, among other things, that: (i) as of the date of issuance of the offered certificates, the mortgage loans have the following characteristics: Assumed Mortgage Loan Characteristics Group I Loans Discount Mortgage Loans Non-Interest Only Non-Discount Mortgage Loans Non-Interest Only Non-Discount Mortgage Loans 5 Yr Interest Only Discount Mortgage Loans 10 Yr Interest Only Non-Discount Mortgage Loans 10 Yr Interest Only Aggregate principal balance $ 23,269,948.15 $ 186,185,037.05 $ 315,880.22 $ 14,478,905.46 $ 103,590,355.24 Weighted average mortgage rate 6.1251447943 % 6.8883 % 6.8733 % 6.1294241648 % 6.9742 % Weighted average servicing fee rate 0.2895763569 % 0.3335 % 0.3300 % 0.2800000000 % 0.3372 % Weighted average original term to maturity (months) 339 341 341 340 340 Weighted average remaining term to maturity (months) 336 338 341 340 340 Group II Loans Discount Mortgage Loans Non-Interest Only Non-Discount Mortgage Loans Non-Interest Only Non-Discount Mortgage Loans 5 Yr Interest Only Discount Mortgage Loans 10 Yr Interest Only Non-Discount Mortgage Loans 10 Yr Interest Only Aggregate principal balance $ 89,146,139.69 $ 151,883,974.90 $ 606,445.42 $ 65,402,443.82 $ 89,610,162.87 Weighted average mortgage rate 6.5038883516 % 7.3620 % 7.6550 % 6.4484257929 % 7.3880 % Weighted average servicing fee rate 0.2895525461 % 0.3431 % 0.3300 % 0.2824103381 % 0.3325 % Weighted average original term to maturity (months) 340 341 326 340 341 Weighted average remaining term to maturity (months) 338 339 326 340 341 (ii) the scheduled monthly payment for each mortgage loan has been based on its outstanding balance, mortgage rate and remaining term to maturity (after taking into account the interest only period), so that the mortgage loan will amortize in amounts sufficient for its repayment over its remaining term to maturity (after taking into account the interest only period); (iii) each of the 5 year and 10 year interest only mortgage loans has an original interest only period of 60 months and 120 months, respectively; (iv) none of the unaffiliated sellers, Residential Funding or the depositor will repurchase any mortgage loan, as described under “The Trusts—Representations with Respect to Mortgage Collateral” and “The Trusts—Repurchases of Mortgage Collateral” in the prospectus, and the master servicer does not exercise any option to purchase the mortgage loans and thereby cause a termination of the trust; (v) there are no delinquencies or Realized Losses on the mortgage loans, and principal payments on the mortgage loans will be timely received together with prepayments, if any, at the respective constant percentages of the prepayment assumption set forth in the table; (vi) there is no Prepayment Interest Shortfall or any other interest shortfall in any month; (vii) payments on the certificates will be received on the 25th day of each month beginning in September 2007; (viii) payments on the mortgage loans earn no reinvestment return; (ix) there are no additional ongoing trust expenses payable out of the trust; and (x) the certificates will be purchased on August 30, 2007.Clauses (i) through (x) above are collectively referred to as the structuring assumptions. The actual characteristics and performance of the mortgage loans will differ from the assumptions used in constructing the tables below, which are hypothetical in nature and is provided only to give a general sense of how the principal cash flows might behave under varying prepayment scenarios.For example, it is very unlikely that the mortgage loans will prepay at a constant percentage of the prepayment assumption until maturity or that all of the mortgage loans will prepay at the same level of the prepayment assumption.Moreover, the diverse remaining terms to maturity and mortgage rates of the mortgage loans could produce slower or faster principal distributions than indicated in the tables at the various constant percentages of the prepayment assumption specified, even if the weighted average remaining term to maturity and weighted average mortgage rate of the mortgage loans are as assumed.Any difference between the assumptions and the actual characteristics and performance of the mortgage loans, or actual prepayment or loss experience, will affect the yield to investors in the Variable Strip Certificates. In accordance with the foregoing discussion and assumptions, the following tables indicate the sensitivity of the pre-tax yields to maturity on the Variable Strip Certificates to various constant rates of prepayment on the mortgage loans by projecting the monthly aggregate payments on the Variable Strip Certificates and computing the corresponding pre-tax yields to maturity on a corporate bond equivalent basis, based on the structuring assumptions, including the assumptions regarding the characteristics and performance of the mortgage loans, which differ from their actual characteristics and performance and assuming the aggregate purchase prices, including accrued interest, if any, set forth below.Any differences between the assumptions and the actual characteristics and performance of the mortgage loans and of the Variable Strip Certificates may result in yields being different from those shown in the tables.Discrepancies between assumed and actual characteristics and performance underscore the hypothetical nature of the tables, which are provided only to give a general sense of the sensitivity of yields in varying prepayment scenarios. Pre-Tax Yield to Maturity of the Class I-A-V Certificates at the Following Percentages of the Prepayment Assumptions for Loan Group I Assumed Purchase Price 0% 50% 100% 150% 200% $ 4,251,115 42.51% 29.19% 15.00% (0.27)% (16.91)% Pre-Tax Yield to Maturity of the Class II-A-V Certificates at the Following Percentages of the Prepayment Assumption for Loan Group II Assumed Purchase Price 0% 50% 100% 150% 200% $ 3,264,941 42.20% 29.03% 15.00% (0.08)% (16.50)% Each pre-tax yield to maturity set forth in the preceding tables was calculated by determining the monthly discount rate which, when applied to the assumed stream of cash flows to be paid on theVariable Strip Certificates, as applicable, would cause the discounted present value of the assumed stream of cash flows to equal the assumed purchase price listed in the applicable table.Accrued interest is included in the assumed purchase prices for the Class I-A-V Certificates and Class II-A-V Certificates and is used in computing the corporate bond equivalent yields shown for the Class I-A-V Certificates and Class II-A-V Certificates.These yields do not take into account the different interest rates at which investors may be able to reinvest funds received by them as distributions on theVariable Strip Certificates, and thus do not reflect the return on any investment in theVariable Strip Certificates when any reinvestment rates other than the discount rates are considered. Notwithstanding the assumed prepayment rates reflected in the preceding tables, it is highly unlikely that the mortgage loans will be prepaid according to one particular pattern.For this reason, and because the timing of cash flows is critical to determining yields, the pre-tax yields to maturity on theVariable Strip Certificates are likely to differ from those shown in the tables, even if all of the mortgage loans in the related loan group prepay at the constant percentages of the applicable prepayment assumption indicated in the tables above over any given time period or over the entire life of the certificates. Holders of the Variable Strip Certificates in most cases have rights to relatively larger portions of interest payments on mortgage loans in the related loan group with higher mortgage rates; thus, the yield on the Variable Strip Certificates will be materially adversely affected to a greater extent than on the other certificates in the related Certificate Group if the mortgage loans in the related loan group with higher mortgage rates prepay faster than the mortgage loans with lower mortgage rates.Because mortgage loans having higher pool strip rates usually have higher mortgage rates, these mortgage loans are more likely to be prepaid under most circumstances than are mortgage loans having lower pool strip rates. There can be no assurance that the mortgage loans will prepay at any particular rate or that the pre-tax yields on theVariable Strip Certificates will conform to the yields described in this prospectus supplement.Moreover, the various remaining terms to maturity and mortgage rates of the mortgage loans could produce slower or faster principal distributions than indicated in the preceding table at the various constant percentages of the applicable prepayment assumption specified, even if the weighted average remaining term to maturity and weighted average mortgage rate of the mortgage loans are as assumed.Investors are urged to make their investment decisions based on their determinations as to anticipated rates of prepayment under a variety of scenarios.Investors in the Variable Strip Certificatesshould fully consider the risk that a rapid rate of prepayments on the mortgage loans in the related loan group could result in the failure of those investors to fully recover their investments. For additional considerations relating to the yields on the certificates, see “Yield Considerations” and “Maturity and Prepayment Considerations” in the prospectus. Pooling and Servicing Agreement General The certificates were issued under a series supplement, dated as of March 1, 2006, to the standard terms of pooling and servicing agreement, dated as of March 1, 2006, together referred to as the pooling and servicing agreement, among the depositor, the master servicer, and Deutsche Bank Trust Company Americas, as trustee.Reference is made to the prospectus for important information in addition to that described herein regarding the terms and conditions of the pooling and servicing agreement and the offered certificates.The trustee, or any of its affiliates, in its individual or any other capacity, may become the owner or pledgee of certificates with the same rights as it would have if it were not trustee. The offered certificates are transferable and exchangeable at the corporate trust office of the trustee, which serves as certificate registrar and paying agent.The depositor will provide a prospective or actual certificateholder without charge, on written request, a copy, without exhibits, of the pooling and servicing agreement.Requests should be addressed to the President, Residential Accredit Loans, Inc., 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota 55437. In addition to the circumstances described in the prospectus, the depositor may terminate the trustee for cause under specified circumstances.See “The Pooling and Servicing Agreement—The Trustee” in the prospectus. Custodial Arrangements The trustee has appointed Wells Fargo Bank, N.A., to serve as custodian of the mortgage loans.The custodian is not an affiliate of the depositor, the master servicer or the sponsor.No servicer will have custodial responsibility for the mortgage loans.The custodian will maintain mortgage loan files that contain originals of the notes, mortgages, assignments and allonges in vaults located at the sponsor’s premises in Minnesota.Only the custodian has access to these vaults.A shelving and filing system segregates the files relating to the mortgage loans from other assets serviced by the master servicer. Wells Fargo is acting as custodian of the mortgage loan files pursuant to the custodial agreement. In that capacity, Wells Fargo is responsible to hold and safeguard the mortgage notes and other contents of the mortgage files on behalf of the trustee and the certificateholders. Wells Fargo maintains each mortgage loan file in a separate file folder marked with a unique bar code to assure loan-level file integrity and to assist in inventory management.
